Exhibit 10.27

[***] — Certain information in this exhibit have been omitted and filed
separately with the Securities and Exchange Commission.  Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

BY AND BETWEEN

HESKA CORPORATION,

DIAMOND ANIMAL HEALTH, INC.,

AND

WELLS FARGO BANK, NATIONAL ASSOCIATION

as successor in interest to Wells Fargo Business Credit, Inc.

Dated as of December 30, 2005

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


THIRD AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

Dated as of December 30, 2005

HESKA CORPORATION, a Delaware corporation (“Heska”) and DIAMOND ANIMAL HEALTH,
INC., an Iowa corporation (“Diamond”) (each of Heska and Diamond may be referred
to herein individually as a “Borrower” and collectively as the “Borrowers”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, acting through its Wells Fargo Business
Credit operating division (the “Lender”), as successor in interest to Wells
Fargo Business Credit, Inc., hereby agree as follows:

RECITALS

The Borrowers and Center Laboratories, Inc., a Delaware corporation (“Center”),
and the Lender entered into a Second Amended and Restated Credit and Security
Agreement dated as of June 14, 2000 (the “Former Credit Agreement”).

Shortly after the Former Credit Agreement was executed, Center was sold to an
unrelated entity and is no longer a Borrower under the Former Credit Agreement
or under this Agreement.

The Borrowers have requested that the Former Credit Agreement be amended and
restated in its entirety as set forth herein.

NOW THEREFORE, in consideration of the premises and the mutual promises herein
contained, the parties hereto agree that the Former Credit Agreement be amended
and restated to read in its entirety as follows:

ARTICLE I

Definitions

Section 1.1                                      Definitions. For all purposes
of this Agreement, except as otherwise expressly provided or unless the context
otherwise requires:

(a)                                  the terms defined in this Article have the
meanings assigned to them in this Article, and include the plural as well as the
singular; and

(b)                                 all accounting terms not otherwise defined
herein have the meanings assigned to them in accordance with GAAP.

“Accounts” means all of the Borrowers’ accounts, as such term is defined in the
UCC, including each and every right of the Borrowers to the payment of money,
whether such right to payment now exists or hereafter arises, whether such right
to payment arises


--------------------------------------------------------------------------------


out of a sale, lease or other disposition of goods or other property, out of a
rendering of services, out of a loan, out of the overpayment of taxes or other
liabilities, or otherwise arises under any contract or agreement, whether such
right to payment is created, generated or earned by the Borrowers or by some
other person who subsequently transfers such person’s interest to the Borrowers,
whether such right to payment is or is not already earned by performance, and
howsoever such right to payment may be evidenced, together with all other rights
and interests (including all Liens) which the Borrowers may at any time have by
law or agreement against any account debtor or other obligor obligated to make
any such payment or against any property of such account debtor or other
obligor; all including but not limited to all present and future accounts,
contract rights, loans and obligations receivable, chattel papers, bonds, notes
and other debt instruments, tax refunds and rights to payment in the nature of
general intangibles.

“Additional Capital” means any of the following received by a Borrower on or
after June 30, 2005:  (a) net cash proceeds from issuance of Heska common stock,
including common stock issued under an employee stock purchase plan or as a
result of the exercise of options or warrants, (b) net cash proceeds from
issuance of Heska preferred stock, (c) net cash proceeds from a Borrower’s
issuance of debt instruments subject to a subordination agreement acceptable to
Wells Fargo in its sole discretion, and (d) net cash proceeds from the licensing
or sale of Non-Core IP.

“Advance” means a Revolving Advance, an Equipment Advance, or a Term Loan B
Advance.

“Affiliate” or “Affiliates”, for any Borrower, means any Person controlled by,
controlling or under common control with such Borrower, including (without
limitation) any Subsidiary of such Borrower. For purposes of this definition,
“control,” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

“Aggregate Borrowing Base” means at any time the lesser of (a) the Maximum Line
or (b) the sum of each Borrower’s Borrowing Base.

“Aggregate L/C Amount” means at any time the sum of each Borrower’s L/C Amount.

“Agreement” means this Third Amended and Restated Credit and Security Agreement,
as amended, supplemented or restated from time to time.

“Availability” for a Borrower means the difference of (i) such Borrower’s
Borrowing Base and (ii) the sum of (A) the outstanding principal balance of such
Borrower’s Revolving Note and (B) such Borrower’s L/C Amount.

3


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

“Banking Day” means a day other than a Saturday, Sunday or other day on which
banks are generally not open for business in Denver, Colorado and Minneapolis,
Minnesota.

“Book Net Worth” of a Borrower means the aggregate of the common and preferred
stockholders’ equity in such Borrower, determined in accordance with GAAP, but
excluding (a) the non-cash impact of expensing options, restricted stock or
other stock-based compensation under APB 25, SFAS 123, SFAS 123R and/or SFAS
148, and (b) the non-cash impact of income or expense relating to deferred tax
assets and liabilities caused by the use of net loss carry-forwards, in each
case after December 31, 2004.

“Borrower” means Heska or Diamond, and “Borrowers” means Heska and Diamond.

“Borrowing Base” for a Borrower means, at any time the lesser of:

(a)                                  the Maximum Line; or

(b)                                 subject to change from time to time in the
Lender’s sole discretion:

(i)                                     85% of Eligible Accounts of such
Borrower, plus

(ii)                                  During the Foreign Accounts Eligibility
Period, the lesser of (A) 85% of Eligible Foreign Accounts or (B) the FREP
Sublimit, plus

(iii)                               the lesser of (A) the sum of (1) Eligible
Inventory of such Borrower consisting of raw materials multiplied by the Raw
Materials Advance Rate plus (2) 55% of Eligible Inventory of such Borrower
consisting of finished goods, or (B) the difference of (1) $4,500,000 less (2)
the aggregate amount of Advances made to all Borrowers other than such Borrower
in reliance on Eligible Inventory.

“Capital” of a Borrower means the sum of Book Net Worth plus Subordinated Debt
of such Borrower plus the lesser of (a) the amount of Debt that was formerly
Subordinated Debt payable to Agri-Laboratories, Ltd. but that has been forgiven
and is booked as a long-term liability, such as deferred revenue, or (b)
$500,000.

“Capital Expenditures” for any Borrower for a period means the sum of (a) any
expenditure of money for the purchase or construction of assets, or for
improvements or additions thereto during such period, which are capitalized on
such Borrower’s balance sheet, whether financed or unfinanced, but excluding
expenditures to purchase Rental Inventory, plus (b) all expenditures of money to
purchase [***] in excess of $1,500,000 during the fiscal year in which such
period occurs.

4


--------------------------------------------------------------------------------


“Cash” means instantly available cash and cash equivalents (including, without
limitation, investments permitted by Section 7.4(a)(i) and the investments
identified at item (i) on Schedule 7.4).

“Collateral” means all of the Borrowers’ Accounts, chattel paper, deposit
accounts, documents, Equipment, General Intangibles, goods, instruments,
Inventory, Investment Property, letter-of-credit rights, letter of credit, all
sums on deposit in any Collateral Account, and any items in any Lockbox;
together with (i) all substitutions and replacements for and products of any of
the foregoing; (ii) in the case of all goods, all accessions; (iii) all
accessories, attachments, parts equipment and repairs now or hereafter attached
or affixed to or used in connection with any goods; (iv) all warehouse receipts,
bills of lading and other documents of title now or hereafter covering such
goods; (v) all collateral subject to the Lien of any Security Document; (vi) any
money, or other assets of any Borrower that now or hereafter come into the
possession, custody, or control of the Lender; (vii) all sums on deposit in the
Special Account; and (viii) proceeds of any and all of the foregoing.

“Collateral Account” for Diamond means (a) the Collateral Account, as defined in
the Collateral Account Agreement and (b) the Deposit Account listed on Exhibit A
of Diamond’s Deposit Account Control Agreement, and for Heska means (a) the
“Lender Account” as defined in the Heska’s Lockbox Agreement and (b) the Deposit
Account listed on Exhibit A of Heska’s Deposit Account Control Agreement.

“Collateral Account Agreement” means the Collateral Account Agreement dated as
of October 16, 1997, by and among Diamond, the Lender, as successor in interest
to Norwest Bank Iowa, NA, and the Lender.

“Commitment” means the Lender’s commitment to make Advances to or for the
Borrowers’ account pursuant to Article II.

“Credit Facility” means the credit facility being made available to the
Borrowers by the Lender pursuant to Article II.

“Debt” of any Person means all items of indebtedness or liability which in
accordance with GAAP would be included in determining total liabilities as shown
on the liabilities side of a balance sheet of that Person as at the date as of
which Debt is to be determined. For purposes of determining a Person’s aggregate
Debt at any time, “Debt” shall also include the aggregate payments required to
be made by such Person at any time under any lease that is considered a
capitalized lease under GAAP.

“Default” means an event that, with giving of notice or passage of time or both,
would constitute an Event of Default.

“Default Period” means any period of time beginning on the day on which a
Default or Event of Default has occurred and ending on the date the Lender
notifies the Borrowers in writing that such Default or Event of Default has been
cured or waived.

5


--------------------------------------------------------------------------------


“Default Rate” means, (i) with respect to the Revolving Advances, an annual rate
equal to three percent (3.0%) over the Revolving Floating Rate, which rate shall
change when and as the Revolving Floating Rate changes, and (ii) with respect to
the Term Advances, an annual rate equal to three percent (3.0%) over the Term
Floating Rate, which rate shall change when and as the Term Floating Rate
changes.

“Deposit Account Control Agreement” for a Borrower means the Deposit Account
Control Agreement dated as of February 21, 2005, by and among such Borrower, the
Lender, as successor in interest to Wells Fargo Business Credit, Inc., and the
Lender.

“Diamond Equipment Note” means the Equipment Note (Diamond) dated as of July 26,
2005, payable to the order of the Lender in the original principal amount of
$2,000,000, and any note or notes issued in substitution therefor, as the same
may hereafter be amended, supplemented or restated from time to time.

“Diamond Revolving Note” means the Second Amended and Restated Revolving Note
(Diamond Animal Health) dated as of March 26, 2004, payable to the order of the
Lender in the original principal amount of $12,000,000, as the same may
hereafter be amended, supplemented or restated from time to time.

“Director” means, with respect to any Borrower, a director if such Borrower is a
corporation, a governor, manager, or managing member if such Borrower is a
limited liability company, or a partner if such Borrower is a partnership.

“Discretionary Reduction” means any of the following that is unilaterally
adopted by the Lender through the exercise of its sole discretion: (a) a
reduction (in accordance with subsection (b) of the definition of Borrowing
Base) in any advance rate under any Borrower’s Borrowing Base; (b)
disqualification (in accordance with subsection (xiv) of the definition of
Eligible Accounts) of any Account that would otherwise have been an Eligible
Account; or (c) disqualification (in accordance with subsection (x) of the
definition of Eligible Inventory) of any Inventory that would otherwise have
been Eligible Inventory.

“Discretionary Reduction Date” means any date on which the Aggregate Borrowing
Base is at least $3,000,000 less than it would have been had no Discretionary
Reductions been adopted.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Eligible Accounts” for a Borrower means all unpaid Accounts of such Borrower,
net of any credits, except the following shall not in any event be deemed
Eligible Accounts:

(i)                                     That portion of Accounts with terms of
60 days or less that are over 60 days past due, and all other Accounts over 90
days past the invoice date; provided, however, that certain Accounts which are
billed pursuant to dated term

6


--------------------------------------------------------------------------------


invoices with payment terms of not greater than 180 days from the invoice date
(“Dated Term Accounts”) which (A) do not remain unpaid more than 180 days from
such Dated Term Account’s invoice date, (B) are not more than 30 days past due,
and (C) are approved by the Lender in its sole discretion, shall, despite the
terms of this subsection (i), be deemed Eligible Accounts;

(ii)                                  That portion of Accounts that is disputed
or subject to a claim of offset or a contra account (up to the amount of such
dispute), including that portion of Accounts due from customers who have made
prepayments, up to the amount of the prepayment;

(iii)                               That portion of Accounts not yet earned by
the final delivery of goods or rendition of services, as applicable, by such
Borrower to the customer;

(iv)                              Accounts owed by any unit of government,
whether foreign or domestic (provided, however, that there shall be included in
Eligible Accounts that portion of Accounts owed by such units of government for
which such Borrower has provided evidence satisfactory to the Lender that
(A) the Lender has a first priority perfected security interest and (B) such
Accounts may be enforced by the Lender directly against such unit of government
under all applicable laws);

(v)                                 Accounts owed by an account debtor located
outside the United States and Canada which are not (A) backed by a bank letter
of credit naming the Lender as beneficiary or assigned to the Lender, in the
Lender’s possession or control, and with respect to which a control agreement
concerning the letter-of-credit rights is in effect, and acceptable to the
Lender in all respects, in its sole discretion, or (B) covered by a foreign
receivables insurance policy acceptable to the Lender in its sole discretion;

(vi)                              Accounts owed by an account debtor that such
Borrower has learned or has determined to be insolvent, is the subject of
bankruptcy proceedings or has gone out of business;

(vii)                           Accounts owed by an Owner, Subsidiary,
Affiliate, officer or employee of any Borrower;

(viii)                        Accounts not subject to a duly perfected security
interest in the Lender’s favor or which are subject to any lien, security
interest or claim in favor of any Person, other than Permitted Liens;

(ix)                                That portion of Accounts that has been
restructured, extended, amended or modified;

(x)                                   That portion of Accounts that constitutes
advertising, finance charges, service charges or sales or excise taxes;

7


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

(xi)                                Accounts owed by an account debtor,
regardless of whether otherwise eligible, if 10% or more of the total amount due
under Accounts from such debtor is ineligible under clauses (i), (ii) or (ix)
above;

(xii)                             That portion of the aggregate Accounts of a
single customer owed to all Borrowers in the aggregate that exceeds 15% of all
Accounts of all Borrowers in the aggregate; provided, however, that for the
customers listed below, such limit shall instead be the greater of the foregoing
or the amount set forth opposite such customer in the following table:

Customer

 

Concentration Limit

 

[***]

 

25

%

[***]

 

20

%

(xiii)                          That portion of Accounts that arises from
research contracts;

(xiv)                         Accounts, or portions thereof, otherwise deemed
ineligible by the Lender in its sole discretion.

“Eligible Equipment” of a Borrower means Equipment owned by such Borrower and
designated by the Lender as eligible from time to time in its sole discretion
but excluding any Equipment having any of the following characteristics:

(i)                                     Equipment that is subject to any Lien
other than in favor of the Lender;

(ii)                                  Equipment that has not been delivered to
the Premises;

(iii)                               Equipment in which the Lender does not hold
a first priority security interest;

(iv)                              Equipment that is obsolete or not currently
saleable;

(v)                                 Equipment that is not covered by standard
“all risk” insurance for an amount equal to its forced liquidation value;

(vi)                              Equipment that requires proprietary software
in order to operate in the manner in which it is intended when such software is
not freely assignable to the Lender or any potential purchaser of such
Equipment;

8


--------------------------------------------------------------------------------


(vii)                           Equipment consisting of computer hardware,
software, tooling, or molds;

(viii)                        Equipment consisting of Rental Inventory; and

(ix)                                Equipment otherwise deemed unacceptable to
Lender in its sole discretion.

“Eligible Foreign Accounts” for a Borrower means all Accounts due and owing by
an account debtor located outside the United States to such Borrower; but
excluding any Accounts having any of the following characteristics:

(i)                                     That portion of Accounts (other than
dated Accounts) unpaid 120 days or more after the invoice date, (B) that portion
of dated Accounts unpaid more than 90 days after the stated due date, and (C)
that portion of Accounts that do not provide for payment in full within 120 days
after the shipment date;

(ii)                                  That portion of Accounts related to goods
or services with respect to which such Borrower has received notice of a claim
or dispute, which are subject to a claim of offset or a contra account, or which
reflect a reasonable reserve for warranty claims or returns;

(iii)                               That portion of Accounts not yet earned by
the final delivery of goods or rendition of services, as applicable, by such
Borrowers to the customer;

(iv)                              That portion of Accounts for which an invoice
has not been sent to the applicable account debtor;

(v)                                 Accounts owed by any unit of government;

(vi)                              Accounts owed by an account debtor that is
insolvent, the subject of bankruptcy proceedings or has gone out of business;

(vii)                           Accounts owed by an Owner, Subsidiary,
Affiliate, Officer or employee of any Borrower;

(viii)                        Accounts not subject to a duly perfected security
interest in the Lender’s favor or which are subject to any Lien in favor of any
Person other than the Lender, other than Permitted Liens;

(ix)                                That portion of Accounts that has been
restructured, extended, amended or modified;

(x)                                   That portion of Accounts that constitutes
advertising, finance charges, service charges or sales or excise taxes;

9


--------------------------------------------------------------------------------


(xi)                                That portion of Accounts owed by any one
account debtor that would permit Revolving Advances supported by such account
debtor’s Accounts to exceed $300,000 at any one time;

(xii)                             Accounts denominated in any currency other
than United States dollars, Canadian dollars, Swiss francs, Japanese yen, United
Kingdom pounds sterling or European Union euros;

(xiii)                          Accounts with respect to which the Borrower has
not instructed the Account debtor to pay the Account to the Collateral Account;

(xiv)                         Accounts owed by debtors located in countries not
acceptable to the Lender in its sole discretion;

(xv)                            Accounts owed by an account debtor, regardless
of whether otherwise eligible, if 10% or more of the total amount due under
Accounts from such debtor is ineligible under clauses (i), (ii) or (ix) above;

(xvi)                         Accounts otherwise deemed unacceptable to the
Lender in its sole discretion.

“Eligible Inventory” for a Borrower means all Inventory of such Borrower, at the
lower of cost or market value as determined in accordance with GAAP; provided,
however, that the following shall not in any event be deemed Eligible Inventory:

(i)                                     Inventory that is:  in-transit; located
at any warehouse, job site or other premises not approved by the Lender in
writing; located outside of the states, or localities, as applicable, in which
the Lender has filed financing statements to perfect a first priority security
interest in such Inventory; covered by any negotiable or non-negotiable
warehouse receipt, bill of lading or other document of title; on consignment
from or to any Person or subject to any bailment unless such consignee or bailee
has executed an agreement with the Lender;

(ii)                                  Supplies, packaging or parts Inventory;

(iii)                               Work-in-process Inventory;

(iv)                              Inventory that is damaged, obsolete, or not
currently saleable in the normal course of such Borrower’s operations;

(v)                                 Inventory that such Borrower has returned,
has attempted to return, is in the process of returning or  intends to return to
the vendor thereof;

10


--------------------------------------------------------------------------------


(vi)                              Inventory that is perishable or live;
provided, however, that Inventory with an expiration date shall be deemed
Eligible Inventory, up to 90 days before the expiration date of such Inventory;

(vii)                           Inventory that is subject to a security interest
in favor of any Person other than the Lender, except for Permitted Liens;

(vii)                           Inventory manufactured by any Borrower pursuant
to a license that (A) prohibits the Lender from exercising its rights against
such Inventory or (B) restricts such Borrower’s ability to grant the Lender the
right to sell such Inventory, in either case unless the applicable licensor has
agreed in writing to permit the Lender to exercise its rights and remedies
against such Inventory;

(viii)                        Sample Inventory;

(ix)                                all Rental Inventory that has been delivered
to, or is in transit to, a customer, and all Rental Inventory that is not
substantially the same in functionality and quality as other Inventory carried
for sale by such Borrower; and

(x)                                   Inventory otherwise deemed ineligible by
the Lender in its sole discretion.

“Environmental Laws” has the meaning specified in Section 5.12.

“Equipment” of a Borrower means all of such Borrower’s equipment, as such term
is defined in the UCC, whether now owned or hereafter acquired, including but
not limited to all present and future machinery, vehicles, furniture, fixtures,
manufacturing equipment, shop equipment, office and recordkeeping equipment,
parts, tools, supplies, and including specifically (without limitation) the
goods described in any equipment schedule or list herewith or hereafter
furnished to the Lender by any Borrower.

“Equipment Advance” has the meaning given in Section 2.3.

“Equipment Note” means the Heska Equipment Note or the Diamond Equipment Note.

“Event of Default” has the meaning specified in Section 8.1.

“Existing Revolving Advances” has the meaning specified in Section 2.1.

“Excess Collateral Base” for a Borrower means the difference of (i) such
Borrower’s Borrowing Base calculated without taking into account the limitation
imposed by the Maximum Line, and (ii) the sum of (A) the outstanding principal
balance of such Borrower’s Revolving Note and (B) such Borrower’s L/C Amount.

11


--------------------------------------------------------------------------------


“Factory Mortgage” means the Combination Mortgage, Assignment of Rents and
Fixture Financing Statement, executed by Diamond for the benefit of the Lender,
dated as of September 8, 1998, concerning the Factory Mortgaged Property, as
amended.

“Factory Mortgaged Property” means Mortgaged Property as defined in the Factory
Mortgage.

“Farm Mortgage” means the Combination Mortgage, Assignment of Rents and Fixture
Financing Statement, executed by Diamond for the benefit of the Lender, dated as
of September 8, 1998, concerning the Farm Mortgaged Property, as amended.

“Farm Mortgaged Property” means Mortgaged Property as defined in the Farm
Mortgage.

“Foreign Accounts Eligibility Period” means the period beginning on the first
day of any month in which a Borrower requests in writing that Eligible Foreign
Accounts be included in the Borrowing Base and ending on the last day of any
month in which a Borrower requests in writing that Eligible Foreign Accounts no
longer be included in the Borrowing Base; provided, however, that the Foreign
Accounts Eligibility Period shall automatically terminate on the earlier of the
Termination Date or on the first date on which (i) the Borrowers have failed to
make any payment of the fee provided for in Section 2.9(e), or (ii) the foreign
receivables eligibility program in which the Lender participates becomes
unavailable to the Lender, or (iii) any Borrower’s foreign Accounts cease for
any reason to be eligible for coverage under such foreign receivables
eligibility program.

“Former Credit Agreement” has the meaning given in the Recitals.

“FREP Sublimit” means an amount from zero to $500,000, as adjusted from time to
time in increments of $100,000 in the Borrowers’ discretion.

“GAAP” means generally accepted accounting principles, applied on a basis
consistent with the accounting practices applied in the financial statements
described in Section 5.5.

“General Intangibles” of a Borrower means all of such Borrower’s general
intangibles, as such term is defined in the UCC, whether now owned or hereafter
acquired, including (without limitation) all present and future patents, patent
applications, copyrights, trademarks, trade names, trade secrets, customer or
supplier lists and contracts, manuals, operating instructions, permits,
franchises, the right to use the Borrower’s name, and the goodwill of the
Borrower’s business.

“Guarantors” shall mean Diamond and any other Person who executes a guaranty of
all or any part of the Obligations for the benefit of the Lender.

“Hazardous Substance” has the meaning given in Section 5.12.

12


--------------------------------------------------------------------------------


“Heska Equipment Note” means the Equipment Note (Heska) dated as of July 26,
2005, payable to the order of the Lender in the original principal amount of
$500,000, as the same may hereafter be amended, supplemented or restated from
time to time.

“Heska Revolving Note” means the Second Amended and Restated Revolving Note
(Heska) dated as of March 26, 2004, payable to the order of the Lender in the
original principal amount of $12,000,000, as the same may hereafter be amended,
supplemented or restated from time to time.

“Intellectual Property License” means a license owned by any Borrower, which
license allows such Borrower the use of any patent, trademark, trade name, or
copyrighted material owned by a Person that is not a Borrower.

“Inventory” of a Borrower means all of such Borrower’s inventory, as such term
is defined in the UCC, whether now owned or hereafter acquired, whether
consisting of whole goods, spare parts or components, supplies or materials,
whether acquired, held or furnished for sale, for lease or under service
contracts or for manufacture or processing, and wherever located, and including,
without limitation, all Rental Inventory.

“Investment Property” of a Borrower means all of such Borrower’s investment
property, as such term is defined in the UCC, whether now owned or hereafter
acquired, including but not limited to all securities, security entitlements,
securities accounts, commodity contracts, commodity accounts, stocks, bonds,
mutual fund shares, money market shares and U.S. Government securities.

“L/C Amount” for a Borrower means the sum of (i) the Aggregate Face Amount of
any issued and outstanding Letters of Credit for which such Borrower is the
account party and (ii) the unpaid amount of the Obligation of Reimbursement with
respect to such Letters of Credit.

“L/C Application” means an application and agreement for Letters of Credit in a
form acceptable to the Lender.

“Letter of Credit” has the meaning given it in Section 2.18.

“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or hereafter acquired
and whether arising by agreement or operation of law.

“Liquidity” means the sum of Cash (excluding Cash located in accounts outside
the United States or owned by an entity not incorporated in the United States)
plus Excess Collateral Base less Past Due Payables.

“Loan Documents” means this Agreement, the Notes and the Security Documents.

13


--------------------------------------------------------------------------------


“Lockbox” for any Borrower has the meaning given in such Borrower’s Lockbox
Agreement.

“Lockbox Agreement” for Diamond means the Agreement as to Lockbox Service by and
among Diamond, the Lender, as successor in interest to Norwest Bank Iowa, NA,
and the Lender, as successor in interest to Wells Fargo Business Credit, Inc.,
dated as of October 16, 1997, and for Heska means the Lockbox and Collection
Account Agreement among Heska, Regulus West LLC (“Regulus”), the Lender, as
successor in interest to Wells Fargo Business Credit, Inc., and the Lender,
dated as of June 14, 2000.

“Maturity Date” means June 30, 2009.

“Maximum Line” means $12,000,000, unless said amount is reduced pursuant to
Section 2.12, in which event it means the amount to which said amount is
reduced.

“Minimum Interest Charge” has the meaning given in Section 2.8(d).

“Net Income” for a Borrower means, for any period, after-tax net income from
continuing operations (that is, not including extraordinary items, or gains or
losses from unusual items or discontinued operations), in each case for such
Borrower for such period, as determined in accordance with GAAP, but excluding
(a) the non-cash impact of expensing options, restricted stock or other
stock-based compensation under APB 25, SFAS 123, SFAS 123R and/or SFAS 148, and
(b) the non-cash impact of income or expense relating to deferred tax assets and
liabilities caused by the use of net loss carry-forwards.

“Non-Core IP” means intellectual property (including, without limitation, any
patent, trademark, trade name, or copyrighted material) of any Borrower that is
unrelated to the Borrowers’ veterinary product sales and the sale of which would
not have a material adverse effect on any Borrower.

“Note” means a Revolving Note, an Equipment Note, or the Term Loan B Note, and
“Notes” means the Revolving Notes, the Equipment Notes, and the Term Loan B
Note.

“Obligation of Reimbursement” has the meaning given in Section 2.19.

“Obligations” means each and every debt, liability and obligation of every type
and description which any Borrower may now or at any time hereafter owe to the
Lender, related to the indebtedness arising under this Agreement, the Notes or
any other agreement between any such Borrower and the Lender, entered into in
connection with the Credit Facility, including without limitation the Obligation
of Reimbursement.

14


--------------------------------------------------------------------------------


“Owner” means with respect to a Borrower, each Person having legal or beneficial
title to an ownership interest in such Borrower or a right to acquire such an
interest.

“Past Due Payables” means accounts payable (other than accounts payable to
Affiliates) that are 60 days or more past due.

“Permitted Lien” has the meaning given in Section 7.1.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

“Plan” means an employee benefit plan or other plan maintained for any
Borrower’s employees and covered by Title IV of ERISA.

“Premises” means all premises where any Borrower conducts its business and has
any rights of possession, including (without limitation) the premises legally
described in Exhibit A attached hereto.

“Prepayment Factor” means three percent (3%) at all times unless one of the
following conditions applies:  (a) if Heska achieves, on a consolidated basis,
Net Income greater than $0 for its fiscal year ending December 31, 2006,
“Prepayment Factor” shall mean two percent (2%) from July 1, 2006 through and
including June 30, 2007; and (b) if Heska achieves, on a consolidated basis, Net
Income greater than $0 for its fiscal year ending December 31, 2007, “Prepayment
Factor” shall mean two percent (2%) from July 1, 2007 through and including June
30, 2008; and (c) if Heska achieves, on a consolidated basis, Net Income greater
than $0 for its fiscal year ending December 31, 2008, “Prepayment Factor” shall
mean one percent (1%) from July 1, 2008 through and including June 30, 2009.

“Prime Rate” means the rate publicly announced from time to time by Wells Fargo
Bank, N.A. as its “prime rate” or, if such bank ceases to announce a rate so
designated, any similar successor rate designated by the Lender.

“Raw Materials Advance Rate” means 35%.

“Receivables” of a Borrower means each and every right of such Borrower to the
payment of money, whether such right to payment now exists or hereafter arises,
whether such right to payment arises out of a sale, lease or other disposition
of goods or other property, out of a rendering of services, out of a loan, out
of the overpayment of taxes or other liabilities, or otherwise arises under any
contract or agreement, whether such right to payment is created, generated or
earned by such Borrower or by some other person who subsequently transfers such
person’s interest to such Borrower, whether such right to payment is or is not
already earned by performance, and howsoever such right to payment may be
evidenced, together with all other rights and interests (including all liens and
security interests) which such Borrower may at any time have by law or agreement
against any account debtor or other obligor obligated to make any such payment
or against any property of such account debtor or other obligor; all including
but not limited

15


--------------------------------------------------------------------------------


to all present and future accounts, contract rights, loans and obligations
receivable, chattel papers, bonds, notes and other debt instruments, tax refunds
and rights to payment in the nature of general intangibles.

“Rental Inventory” of a Borrower means diagnostic and monitoring instruments
purchased by such Borrower for the purpose of demonstrating, loaning, leasing or
renting to customers, whether accounted for as equipment or as inventory.

“Reportable Event” shall have the meaning assigned to that term in Title IV of
ERISA.

“Revolving Advance” has the meaning given in Section 2.2.

“Revolving Floating Rate” means an annual rate equal to the sum of the Prime
Rate plus the Spread, which annual rate shall change when and as the Prime Rate
changes.

“Revolving Note” means the Heska Revolving Note or the Diamond Revolving Note.

“Security Documents” means this Agreement, each Collateral Account Agreement,
each Lockbox Agreement, each Deposit Account Control Agreement, the Factory
Mortgage, the Farm Mortgage, and any other document delivered to the Lender from
time to time to secure the Obligations, as the same may hereafter be amended,
supplemented or restated from time to time.

“Security Interest” has the meaning given in Section 3.1.

“Special Account” means a specified cash collateral account maintained by a
financial institution acceptable to the Lender in connection with Letters of
Credit, as contemplated by Sections 2.20 and 3.8.

“Spread” has the meaning given in Section 2.7.

“Subordinated Debt” of a Borrower means all Debt of such Borrower that is
subject to a Subordination Agreement.

“Subordination Agreement” means any subordination agreement accepted by the
Lender from time to time.

“Subsidiary” means any Person of which more than 50% of the outstanding
ownership interests having general voting power under ordinary circumstances to
elect a majority of the directors or the equivalent of such Person, regardless
of whether or not at the time ownership interests of any other class or classes
shall have or might have voting power by reason of the happening of any
contingency, is at the time directly or indirectly owned by a Borrower, by a
Borrower and one or more other Subsidiaries, or by one or more other
Subsidiaries.

16


--------------------------------------------------------------------------------


“Tangible Net Worth” of a Borrower means the difference between (i) the tangible
assets of such Borrower, which, in accordance with GAAP are tangible assets,
after deducting adequate reserves in each case where, in accordance with GAAP, a
reserve is proper and (ii) all Debt of such Borrower; provided, however, that
notwithstanding the foregoing in no event shall there be included as such
tangible assets patents, trademarks, trade names, copyrights, licenses,
goodwill, receivables from Affiliates, directors, officers or employees, prepaid
expenses, deposits, deferred charges or treasury stock or any securities or Debt
of such Borrower or any other securities unless the same are readily marketable
in the United States of America or entitled to be used as a credit against
federal income tax liabilities, and any other assets designated from time to
time by the Lender, in its reasonable discretion.

“Tax Expense” for a Borrower as of any date means state and federal income taxes
recorded by such Borrower for the year-to-date period ending on such date.

“Term Advances” means the Equipment Advance and the Term Loan B Advances.

“Term Floating Rate” means an annual rate equal to the sum of the Prime Rate
plus the Spread, which annual rate shall change when and as the Prime Rate
changes.

“Term Loan B Advance” has the meaning specified in Section 2.5.

“Term Loan B Note” means the Term Loan B Note of the Borrowers, dated as of June
14, 2000 and payable to the order of the Lender in the original principal amount
of $2,062,500, and any note or notes issued in substitution therefor, as the
same may hereafter be amended, supplemented or restated from time to time.

“Termination Date” means the earliest of (i) the Maturity Date, (ii) the date
the Borrowers terminate the Credit Facility, or (iii) the date the Lender
demands payment of the Obligations after an Event of Default pursuant to Section
8.2

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state designated in Section 9.15 as the state whose laws shall govern this
Agreement, or in any other state whose laws are held to govern this Agreement or
any portion hereof.

“Wells Fargo Bank” means Wells Fargo Bank West, National Association.

Section 1.2             Other Definitional Terms; Rules of Interpretation. The
words ‘hereof’, ‘herein’ and ‘hereunder’ and words of similar import when used
in the Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. All accounting terms not otherwise
defined herein have the meanings assigned to them in accordance with GAAP. All
terms defined in the UCC and not otherwise defined herein have the meanings
assigned to them in the UCC. References to Articles, Sections, subsections,
Exhibits, Schedules and the like, are to Articles, Sections and subsections of,
or Exhibits or Schedules attached to, this Agreement unless otherwise expressly
provided. The words ‘include’, ‘includes’ and ‘including’ shall be deemed to be
followed by the phrase ‘without limitation’. Unless the context in which used
herein otherwise clearly requires, ‘or’ has the inclusive meaning represented by
the

17


--------------------------------------------------------------------------------


phrase ‘and/or’. Defined terms include in the singular number the plural and in
the plural number the singular. Reference to any agreement (including the Loan
Documents), document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof (and, if applicable, in otherwise explicitly provided, and
reference to any promissory note includes any promissory note which is an
extension or renewal thereof or a substitute or replacement therefore. Reference
to any law, rule, regulation, order, decree, requirement, policy, guideline,
directive or interpretation means as amended, modified, codified, replaced or
reenacted, in whole or in part, and in effect on the determination date,
including rules and regulations promulgated thereunder.

ARTICLE II

Amount and Terms of the Credit Facility

Section 2.1             Existing Revolving Advances.  The Lender has made
various revolving advances to the Borrowers (the “Existing Revolving Advances”)
in accordance with the Former Credit Agreement. As of December 28, 2005, the
outstanding principal balance of the Existing Revolving Advances to Heska was
$8,545,126.50 and the outstanding principal balance of the Existing Revolving
Advances to Diamond was $541,186.19.  Upon execution and delivery of this
Agreement, the Existing Revolving Advances shall be deemed to be Revolving
Advances pursuant to Section 2.2.

Section 2.2             Revolving Advances.  The Lender agrees, on the terms and
subject to the conditions herein set forth, to make advances (the “Revolving
Advances”) to any Borrower from time to time until the Termination Date, on the
terms and subject to the conditions herein set forth. The Lender shall have no
obligation to make a Revolving Advance to a Borrower if, after giving effect to
such requested Revolving Advance, (a) the sum of the outstanding and unpaid
Revolving Advances to such Borrower exceed such Borrower’s Borrowing Base, or
(b) the sum of the outstanding and unpaid Revolving Advances would exceed the
Aggregate Borrowing Base. Each Borrower’s obligation to pay the Revolving
Advances shall be evidenced by such Borrower’s Revolving Note and shall be
secured by the Collateral as provided in Article III and the Mortgaged Property
as defined in each of the Factory Mortgage and the Farm Mortgage. Within the
limits set forth in this Section 2.2, each Borrower may borrow, prepay pursuant
to Section 2.12 and reborrow. Each Borrower agrees to comply with the following
procedures in requesting Revolving Advances under this Section 2.2:

(a)           Such Borrower shall make each request for a Revolving Advance to
the Lender before 11:00 a.m. (Denver time) of the day of the requested Revolving
Advance. Requests may be made in writing or by telephone, specifying the date of
the requested Revolving Advance and the amount thereof. Each request shall be by
(i) any officer of such Borrower; or (ii) any person designated as such
Borrower’s agent by any officer of such Borrower in a writing delivered to the
Lender; or (iii) any person whom the Lender reasonably believes to be an officer
of such Borrower or such a designated agent.

(b)           Upon fulfillment of the applicable conditions set forth in
Article IV, the Lender shall disburse the proceeds of the requested Revolving
Advance by crediting the same to such Borrower’s demand deposit account
maintained with Wells Fargo Bank

18


--------------------------------------------------------------------------------


unless the Lender and such Borrower shall agree in writing to another manner of
disbursement. Upon the Lender’s request, such Borrower shall promptly confirm
each telephonic request for an Advance by executing and delivering an
appropriate confirmation certificate to the Lender. Each Borrower shall repay
all such Advances even if the Lender does not receive such confirmation and even
if the person requesting such Advance was not in fact authorized to do so. Any
request for an Advance by a Borrower, whether written or telephonic, shall be
deemed to be a representation by such Borrower that the conditions set forth in
Section 4.2 have been satisfied as of the time of the request.

Section 2.3             Equipment Advances.  On July 28, 2005, the Lender made
an Equipment Advance to Heska in the amount of $500,000 and an Equipment Advance
to Diamond in the amount of $2,000,000, each in accordance with the Former
Credit Agreement. As of December 28, 2005, the outstanding principal balance of
the Equipment Advance to Heska was $500,000, and the outstanding principal
balance of the Equipment Advance to Diamond was $2,000,000. Each Borrower’s
obligation to pay the Equipment Advances shall be evidenced by such Borrower’s
Equipment Note and shall be secured by the Collateral as provided in Article III
and the Mortgaged Property as defined in each of the Factory Mortgage and the
Farm Mortgage.

Section 2.4             Payment of Equipment Note. The outstanding principal
balance of each Equipment Note shall be due and payable as follows:

(a)           On February 1, 2006, and the first day of each month thereafter,
Diamond shall pay monthly installments of $37,037.04

(b)           On February 1, 2006, and the first day of each month thereafter,
Heska shall pay monthly installments of $9,259.26; and

(c)           On the Maturity Date, the entire unpaid principal balance of each
Equipment Note, and all unpaid interest accrued thereon, shall in any event be
due and payable.

Section 2.5             Term Loan B Advances. The Lender has previously made
advances to Diamond in the amount of $2,250,000 (the “Term Loan B Advances”). 
As of December 28, 2005, the outstanding principal balance of the Term Loan B
Advances was $904,738.00. The Borrowers’ obligation to pay the Term Loan B
Advances shall be evidenced by the Term Loan B Note and shall be secured by the
Collateral as provided in Article III and the Mortgaged Property as defined in
each of the Factory Mortgage and the Farm Mortgage.

Section 2.6             Payment of Term Loan B Note. The outstanding principal
balance of the Term Loan B Note shall be due and payable as follows:

(a)           On June 1, 2000 and the first day of each month thereafter, in
monthly installments of $17,658; and

(b)           On the Maturity Date, the entire unpaid principal balance of the
Term Loan B Note, and all unpaid interest accrued thereon, shall in any event be
due and payable.

19


--------------------------------------------------------------------------------


 

Section 2.7             Spread.  The spread (the “Spread”) means the percentage
set forth in the table below opposite the applicable prior-fiscal-year Net
Income of the Borrowers, which percentage shall change annually effective as of
the first day of the month following the month in which the Borrowers delivers
to the Lender their audited financial statements for the prior fiscal year;
provided, however, that so long as no Default Period then exists, if Heska
raises Additional Capital of not less than $1,500,000 the “Spread” shall be
decreased by 0.75% below the otherwise-applicable rate, effective as of the
first day of the month following the month in which such Additional Capital is
raised; and provided further that if Heska does not raise at least $1,500,000 of
Additional Capital on or before January 1, 2006, the “Spread” shall be increased
by 0.25% above the otherwise-applicable rate, effective as of January 1, 2006;
and provided further that if Heska does not raise at least $1,500,000 of
Additional Capital on or before July 1, 2006, the “Spread” shall be increased by
0.75% (including, and not in addition to, the 0.25% increase described in the
proviso above) above the otherwise-applicable rate, effective as of July 1,
2006; and provided further that in no case shall any decrease in the Spread
occur during the Default Period:

Prior Fiscal Year Net Income

 

Spread

 

 

 

 

 

Less than $0

 

2.75

%

 

 

 

 

Greater than or equal to $0

 

 

 

 

 

 

 

but less than $2,500,000

 

1.75

%

 

 

 

 

Greater than or equal to $2,500,000

 

0.75

%

 

Section 2.8             Interest; Minimum Interest Charge; Default Interest;
Participations; Usury. Interest accruing on the Notes shall be due and payable
in arrears on the first day of each month.

(a)           Revolving Note. Except as set forth in Sections 2.8(e), 2.8(f) and
2.8(g), the outstanding principal balance of the Revolving Note shall bear
interest at the Revolving Floating Rate.

(b)           Equipment Note. Except as set forth in Sections 2.8(e), 2.8(f) and
2.8(g), the outstanding principal balance of the Equipment Note shall bear
interest at the Term Floating Rate.

(c)           Term Loan B Note. Except as set forth in Sections 2.8(e), 2.8(f)
and 2.8(g), the outstanding principal balance of the Term Loan B Note shall bear
interest at the Term Floating Rate.

(d)           Minimum Interest Charge. Notwithstanding Sections 2.8(a), 2.8(b),
2.8(c) and 2.8(e), the Borrowers shall pay to the Lender interest of not less
than $100,000 per calendar year (the “Minimum Interest Charge”) during the term
of this Agreement, and the Borrowers shall pay any deficiency between the
Minimum Interest Charge and

20


--------------------------------------------------------------------------------


the amount of interest otherwise calculated under Sections 2.8(a), 2.8(b), or
2.8(c) on the date and in the manner provided in Section 2.10; provided,
however, that if the period for which the Minimum Interest Charge is being
calculated is shorter than one year, such amount shall be prorated on a per diem
basis for such shorter period.

(e)           Default Interest Rate. At any time during any Default Period, in
the Lender’s sole discretion and without waiving any of its other rights and
remedies, the principal of the Advances outstanding from time to time shall bear
interest at the Default Rate, effective for any periods designated by the Lender
from time to time during that Default Period.

(f)            Participations. If any Person shall acquire a participation in
the Advances under this Agreement, the Borrowers shall be obligated to the
Lender to pay the full amount of all interest calculated under this Section 2.8,
along with all other fees, charges and other amounts due under this Agreement,
regardless if such Person elects to accept interest with respect to its
participation at a lower rate than the Revolving Floating Rate or the Term
Floating Rate, or otherwise elects to accept less than its prorata share of such
fees, charges and other amounts due under this Agreement.

(g)           Usury. In any event no rate change shall be put into effect which
would result in a rate greater than the highest rate permitted by law.

Section 2.9             Fees.

(a)           Unused Line Fee. For the purposes of this Section 2.9(a), “Unused
Amount” means the Maximum Line reduced by (i) outstanding Revolving Advances and
(ii) the L/C Amount.  The Borrowers agree to pay to the Lender an unused line
fee at the rate of one-quarter of one percent (0.25%) per annum on the average
daily Unused Amount from the date of this Agreement to and including the
Termination Date, due and payable monthly in arrears on the first day of the
month and on the Termination Date.

(b)           Audit Fees. The Borrowers hereby agree to pay the Lender, on
demand, audit fees in connection with any audits or inspections conducted by the
Lender of any Collateral or any Borrower’s operations or business at the rates
established from time to time by the Lender as its audit fees (which fees are
currently $100 per hour per auditor), together with all actual out-of-pocket
costs and expenses incurred in conducting any such audit or inspection, such
audits shall be conducted, at the least, on a quarterly basis.

(c)           Letter of Credit Fees. Each Borrower agrees to pay the Lender a
fee with respect to each Letter of Credit issued for such Borrower’s account, if
any, accruing on a daily basis and computed at the annual rate of two and
one-half percent (2.5%) of the aggregate amount that may then be drawn on all
outstanding Letters of Credit issued for such Borrower’s account, assuming
compliance with all conditions for drawing thereunder (the “Aggregate Face
Amount”), from and including the date of issuance of such Letter of Credit until
such date as such Letter of Credit shall terminate by its terms or be returned
to the Lender, due and payable monthly in arrears on the first day of each month
and on the Termination Date; provided, however that during Default Periods, in

21


--------------------------------------------------------------------------------


the Lender’s sole discretion and without waiving any of its other rights and
remedies, such fee shall increase to five and one-half percent (5.5%) of the
Aggregate Face Amount. The foregoing fee shall be in addition to any and all
fees, commissions and charges imposed by Lender with respect to or in connection
with such Letter of Credit.

(d)           Letter of Credit Administrative Fees.  Each Borrower shall pay all
administrative fees charged by the Lender in connection with the honoring of
drafts under any Letter of Credit issued for such Borrower’s account, amendments
thereto, transfers thereof and all other activity with respect to the Letters of
Credit at the then-current rates published by the Lender for such services
rendered on behalf of customers of the Lender generally.

(e)           Foreign Receivables Eligibility Program Fee.  The Borrowers agree
to pay to the Lender during the Foreign Accounts Eligibility Period, a monthly
fee in an amount equal to one-twelfth of two-and-one-half percent (2.50%) of the
FREP Sublimit, due and payable monthly in advance on the first day of the month.

(f)            Amendment Fee.  The Borrowers shall pay the Lender as of the date
hereof a fully earned, non-refundable fee in the amount of $10,000 in
consideration of the Lender’s execution and delivery of this Agreement.

Section 2.10           Computation of Interest and Fees; When Interest Due and
Payable. Interest accruing on the outstanding principal balance of the Advances
and fees hereunder outstanding from time to time shall be computed on the basis
of actual number of days elapsed in a year of 360 days. Interest shall be
payable in arrears on the first day of each month and on the Termination Date.

Section 2.11           Capital Adequacy.  If any Related Lender determines at
any time that its Return has been reduced as a result of any Rule Change, such
Related Lender may require any Borrower to pay it the amount necessary to
restore its Return to what it would have been had there been no Rule Change. For
purposes of this Section 2.11:

(a)           “Capital Adequacy Rule” means any law, rule, regulation,
guideline, directive, requirement or request regarding capital adequacy, or the
interpretation or administration thereof by any governmental or regulatory
authority, central bank or comparable agency, whether or not having the force of
law, that applies to any Related Lender.  Such rules include rules requiring
financial institutions to maintain total capital in amounts based upon
percentages of outstanding loans, binding loan commitments and letters of
credit.

(b)           “L/C Rule” means any law, rule, regulation, guideline, directive,
requirement or request regarding letters of credit, or the interpretation or
administration thereof by any governmental or regulatory authority, central bank
or comparable agency, whether or not having the force of law, that applies to
any Related Lender.  Such rules include rules imposing taxes, duties or other
similar charges, or mandating reserves, special deposits or similar requirements
against assets of, deposits with or for the account of, or credit extended by
any Related Lender, on letters of credit.

22


--------------------------------------------------------------------------------


 

(c)           “Related Lender” includes (but is not limited to) the Lender, any
parent corporation of the Lender  and any assignee of any interest of the Lender
hereunder and any participant in the loans made hereunder.

(d)           “Return” for any period, means the return as determined by a
Related Lender on the Advances and Letters of Credit based upon its total
capital requirements and a reasonable attribution formula that takes account of
the Capital Adequacy Rules and the L/C Rules then in effect, costs of issuing or
maintaining any Letter of Credit and amounts received or receivable under this
Agreement or the Notes with respect to any Advance or Letter of Credit.  Return
may be calculated for each calendar quarter and for the shorter period between
the end of a calendar quarter and the date of termination of whole of this
Agreement.

(e)           “Rule Change” means any change in any Capital Adequacy Rule or L/C
Rule occurring after the date of this Agreement, but the term does not include
any changes in applicable requirements that at the Closing Date are scheduled to
take place under the existing capital Adequacy Rules or L/C Rules or any
increases in the capital that any Related Lender is required to maintain to the
extent that the increases are required due to a regulatory authority’s
assessment of the financial condition of such Related Lender.

The Lender will promptly notify the Borrowers of any event of which it has
knowledge, occurring after the date hereof, which will entitle the Lender to
compensation pursuant to this Section 2.11.  Certificates of any Related Lender
sent to any Borrower from time to time claiming compensation under this Section
2.11, stating the reason therefor and setting forth in reasonable detail the
calculation of the additional amount or amounts to be paid to the Related Lender
hereunder to restore its Return shall be conclusive absent manifest error.  In
determining such amounts, the Related Lender may use any reasonable averaging
and attribution methods.

Section 2.12           Voluntary Prepayment; Reduction of the Maximum Line;
Termination of the Credit Facility by the Borrowers. Except as otherwise
provided herein, each Borrower may prepay the Revolving Advances made to it in
whole at any time or from time to time in part. Diamond may prepay the Equipment
Advances (other than in accordance with Section 2.4) or prepay the Term Loan B
Advances (other than in accordance with Section 2.6), or the Borrowers may
terminate the Credit Facility or reduce the Maximum Line at any time if it
(i) gives the Lender at least 30 days’ prior written notice and (ii) pays the
Lender the prepayment, termination or line reduction fees in accordance with
Section 2.13. Any prepayment of the Equipment Advances (other than in accordance
with Section 2.4), any prepayment of the Term Loan B Advances (other than in
accordance with Section 2.6), or reduction in the Maximum Line must be in an
amount not less than $250,000 or an integral multiple thereof.  If the Borrowers
reduce the Maximum Line to zero, all Obligations shall be immediately due and
payable.  Any partial prepayments of the Equipment Note (other than in
accordance with Section 2.4), and any partial prepayments of the Term Loan B
Note (other than in accordance with Section 2.6), shall be applied to principal
payments due and owing in inverse order of their maturities. Upon termination of
the Credit Facility and payment and performance of all Obligations, the Lender
shall release or terminate the Security Interest and the Security Documents to
which the Borrowers are entitled by law.

 

23


--------------------------------------------------------------------------------


Section 2.13           Termination, Line Reduction and Prepayment Fees; Waiver
of Termination, Prepayment and Line Reduction Fees.

(a)           Termination and Line Reduction Fees. If the Credit Facility is
terminated for any reason as of a date other than the Maturity Date, or the
Borrowers reduce the Maximum Line, the Borrowers shall pay the Lender a fee in
an amount equal to the Prepayment Factor multiplied by the Maximum Line (or the
reduction, as the case may be).

(b)           Prepayment Fees. If the Equipment Note is prepaid for any reason
except in accordance with Section 2.4, the Borrowers shall pay to the Lender a
fee in an amount equal to the Prepayment Factor multiplied by the amount
prepaid. If the Term Loan B Note is prepaid for any reason except in accordance
with Section 2.6, the Borrowers shall pay to the Lender a fee in an amount equal
to one percent (1%) of the amount prepaid.

(c)           Waiver of Termination and Line Reduction Fees. The Borrowers will
not be required to pay the termination or line reduction fees otherwise due
under this Section 2.13 if such termination or line reduction is made (i)
because of refinancing of the Borrowers by another division of the Lender, (ii)
within 60 days after any demand for payment upon any Borrower in accordance with
Section 2.11, or (iii) within 60 days after any Discretionary Reduction Date.

Section 2.14           Mandatory Prepayment.  Without notice or demand, if the
outstanding principal balance of the Revolving Advances made to a Borrower shall
at any time exceed such Borrower’s Borrowing Base, such Borrower shall
immediately (or, to the extent such condition is a result of a Discretionary
Reduction, within 5 Business Days) prepay the Revolving Advances to the extent
necessary to eliminate such excess. Any payment received by the Lender under
Section 2.12 may be applied to the Obligations, in such order and in such
amounts as the Lender, in its discretion, may from time to time determine;
provided that any prepayment under Section 2.12 which a Borrower designates as a
payment of the Revolving Advances, shall be applied to such Borrower’s Revolving
Advances; provided, further, that any prepayment under Section 2.12 which a
Borrower designates as a partial prepayment of the Equipment Note or the Term
Loan B Note, shall be applied to principal installments of the Equipment Note or
the Term Loan B Note respectively, in inverse order of maturity.

Section 2.15           Payment.  All payments to the Lender shall be made in
immediately available funds and shall be applied to the Obligations upon receipt
by the Lender. The Lender may hold all payments not constituting immediately
available funds for three (3) days before applying them to the Obligations.
Notwithstanding anything in Section 2.2, each Borrower hereby authorizes the
Lender, in its discretion at any time or from time to time without such
Borrower’s request and even if the conditions set forth in Section 4.2 would not
be satisfied, to make a Revolving Advance in an amount equal to the portion of
the Obligations from time to time due and payable.

Section 2.16           Payment on Non-Banking Days. Whenever any payment to be
made hereunder shall be stated to be due on a day which is not a Banking Day,
such payment may be made on the next succeeding Banking Day, and such extension
of time shall in such case be

24


--------------------------------------------------------------------------------


included in the computation of interest on the Advances or the fees hereunder,
as the case may be.

Section 2.17           Liability Records. The Lender may maintain from time to
time, at its discretion, liability records as to the Obligations. All entries
made on any such record shall be presumed correct until a Borrower establishes
the contrary. Upon the Lender’s demand, each Borrower will admit and certify in
writing the exact principal balance of the Obligations that such Borrower then
asserts to be outstanding. Any billing statement or accounting rendered by the
Lender shall be conclusive and fully binding on the Borrowers unless the
Borrowers give the Lender specific written notice of exception within 30 days
after receipt.

Section 2.18           Issuance of Letters of Credit.

(a)           Upon any Borrower’s Request the Lender shall issue, from time to
time until the Termination Date, one or more documentary or standby letters of
credit (each, a “Letter of Credit”) for such Borrower’s account, provided that:

(i)            The Lender shall have no obligation to issue any Letter of Credit
for the benefit of a Borrower if (A) a Default Period exists, or (B) the face
amount of the Letter of Credit to be issued would exceed the lesser of:

(1)           $1,000,000 less the Aggregate L/C Amount, or

(2)           such Borrower’s Availability.


EACH LETTER OF CREDIT, IF ANY, SHALL BE ISSUED PURSUANT TO A SEPARATE L/C
APPLICATION ENTERED BY THE APPLICABLE BORROWER AND THE LENDER, COMPLETED IN A
MANNER SATISFACTORY TO THE LENDER.  THE TERMS AND CONDITIONS SET FORTH IN EACH
SUCH L/C APPLICATION SHALL SUPPLEMENT THE TERMS AND CONDITIONS HEREOF, BUT IF
THE TERMS OF ANY SUCH L/C APPLICATION AND THE TERMS OF THIS AGREEMENT ARE
INCONSISTENT, THE TERMS HEREOF SHALL CONTROL.

(b)           No Letter of Credit shall be issued with an expiry date later than
the Maturity Date.

(c)           Any request for the issuance of a Letter of Credit under this
Section 2.18 shall be deemed to be a representation by the requesting Borrower
that the statements set forth in Section 4.2 hereof are correct as of the time
of the request.

Section 2.19           Payment of Amounts Drawn Under Letters of Credit.  Each
Borrower agrees to pay to the Lender any and all amounts required to be paid
under the applicable L/C Application, when and as required to be paid thereby,
and the amounts designated below, when and as designated:

(a)           Each Borrower hereby agrees to pay the Lender on the day a draft
is honored under any Letter of Credit a sum equal to all amounts drawn under
such Letter of Credit plus any and all reasonable charges and expenses that the
Lender may pay or incur relative to such draw, plus interest on all such
amounts, charges and expenses as set forth

25


--------------------------------------------------------------------------------


below (all such amounts are hereinafter referred to as the “Obligation of
Reimbursement”).

(b)           Each Borrower hereby agrees to pay the Lender on demand interest
on all amounts, charges and expenses payable by such Borrower to the Lender
under this Section 2.19, accrued from the date any such draft, charge or expense
is paid by the Lender until payment in full by such Borrower at the Revolving
Floating Rate.

If a Borrower fails to pay to the Lender promptly the amount of its Obligation
of Reimbursement in accordance with the terms hereof and the L/C Application
pursuant to which such Letter of Credit was issued, the Lender is hereby
irrevocably authorized and directed, in its sole discretion, to make a Revolving
Advance in an amount sufficient to discharge the Obligation of Reimbursement,
including all interest accrued thereon but unpaid at the time of such Revolving
Advance, and such Revolving Advance shall be evidenced by the Revolving Note and
shall bear interest as provided in Section 2.8 hereof.

Section 2.20           Special Account. If this Credit Facility is terminated
for any reason whatsoever, while any Letter of Credit is outstanding for any
Borrower’s account, such Borrower shall thereupon pay the Lender in immediately
available funds for deposit in the Special Account an amount equal to the
maximum aggregate amount available to be drawn under all Letters of Credit then
outstanding for such Borrower’s account, assuming compliance with all conditions
for drawing thereunder.  The Special Account shall be maintained for the Lender
by any financial institution acceptable to the Lender.  Any interest earned on
amounts deposited in the Special Account shall be credited to the Special
Account.  Amounts on deposit in the Special Account may be applied by the Lender
at any time or from time to time to such Borrower’s Obligation of Reimbursement
or any other Obligations, in the Lender’s sole discretion, and shall not be
subject to withdrawal by any Borrower so long as the Lender maintains a security
interest therein.  The Lender agrees to transfer any balance in the Special
Account to such Borrower at such time as the Lender is required to release its
security interest in the Special Account under applicable law.

Section 2.21           Obligations Absolute.  The obligations of each Borrower
arising under Section 2.18 shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including (without limitation) the following
circumstances:

(a)           any lack of validity or enforceability of any Letter of Credit or
any other agreement or instrument relating to any Letter of Credit (collectively
the “Related Documents”);

(b)           any amendment or waiver of or any consent to departure from all or
any of the Related Documents;

(c)           the existence of any claim, setoff, defense or other right which
any Borrower may have at any time, against any beneficiary or any transferee of
any Letter of Credit (or any persons or entities for whom any such beneficiary
or any such transferee

26


--------------------------------------------------------------------------------


may be acting), or other person or entity, whether in connection with this
Agreement, the transactions contemplated herein or in the Related Documents or
any unrelated transactions;

(d)           any statement or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;

(e)           payment by or on behalf of the Lender under any Letter of Credit
against presentation of a draft or certificate which does not strictly comply
with the terms of such Letter of Credit; or

(f)            any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

ARTICLE III

Security Interest; Occupancy; Setoff

Section 3.1             Grant of Security Interest. Each Borrower hereby
pledges, assigns and grants to the Lender a security interest (collectively
referred to as the “Security Interest”) in the Collateral, as security for the
payment and performance of the Obligations. Upon request by the Lender, each
Borrower will grant the Lender a security interest in all commercial tort claims
it may have against any Person.

Section 3.2             Notification of Account Debtors and Other Obligors. The
Lender may during any Default Period notify any account debtor or other person
obligated to pay the amount due that such right to payment has been assigned or
transferred to the Lender for security and shall be paid directly to the Lender.
Each Borrower will join in giving such notice if the Lender so requests. At any
time after any Borrower or the Lender gives such notice to an account debtor or
other obligor, the Lender may, but need not, in the Lender’s name or in any
Borrower’s name, (a) demand, sue for, collect or receive any money or property
at any time payable or receivable on account of, or securing, any such right to
payment, or grant any extension to, make any compromise or settlement with or
otherwise agree to waive, modify, amend or change the obligations (including
collateral obligations) of any such account debtor or other obligor; and (b) as
each Borrower’s agent and attorney-in-fact, notify the United States Postal
Service to change the address for delivery of such Borrower’s mail to any
address designated by the Lender, otherwise intercept such Borrower’s mail, and
receive, open and dispose of such Borrower’s mail, applying all Collateral as
permitted under this Agreement and holding all other mail for such Borrower’s
account or forwarding such mail to such Borrower’s last known address.

Section 3.3             Assignment of Insurance.  As additional security for the
payment and performance of the Obligations, each Borrower hereby assigns to the
Lender any and all monies (including, without limitation, proceeds of insurance
and refunds of unearned premiums) due or to become due under, and all other
rights of such Borrower with respect to, any and all policies of insurance now
or at any time hereafter covering the Collateral, to the extent such rights may
be assigned in accordance with such policies, or any evidence thereof or any
business records or

27


--------------------------------------------------------------------------------


valuable papers pertaining thereto, and such Borrower hereby directs the issuer
of any such policy to pay all such monies directly to the Lender.  At any time,
after and during the continuance of an Event of Default, the Lender may (but
need not), in the Lender’s name or in any Borrower’s name, execute and deliver
proof of claim, receive all such monies, endorse checks and other instruments
representing payment of such monies, and adjust, litigate, compromise or release
any claim against the issuer of any such policy.

Section 3.4             Occupancy

(a)           Each Borrower hereby irrevocably grants to the Lender the right to
take exclusive possession of the Premises at any time during a Default Period.

(b)           The Lender may use the Premises only to hold, process,
manufacture, sell, use, store, liquidate, realize upon or otherwise dispose of
goods that are Collateral and for other purposes that the Lender may in good
faith deem to be related or incidental purposes.

(c)           The Lender’s right to hold the Premises shall cease and terminate
upon the earlier of (i) payment in full and discharge of all Obligations and
termination of the Commitment, and (ii) final sale or disposition of all goods
constituting Collateral and delivery of all such goods to purchasers.

(d)           The Lender shall not be obligated to pay or account for any rent
or other compensation for the possession, occupancy or use of any of the
Premises; provided, however, that if the Lender does pay or account for any rent
or other compensation for the possession, occupancy or use of any of the
Premises, the Borrowers shall reimburse the Lender promptly for the full amount
thereof. In addition, the Borrowers will pay, or reimburse the Lender for, all
taxes, fees, duties, imposts, charges and expenses at any time incurred by or
imposed upon the Lender by reason of the execution, delivery, existence,
recordation, performance or enforcement of this Agreement or the provisions of
this Section 3.4.

Section 3.5             License. Each Borrower hereby grants to the Lender a
non-exclusive, worldwide and royalty-free license to use or otherwise exploit
all trademarks, franchises, trade names, copyrights and patents of such Borrower
for the purpose of selling, leasing or otherwise disposing of any or all
Collateral during any Default Period. Notwithstanding the foregoing, such grant
shall not constitute an assignment of any Intellectual Property License to the
extent granting such a license is prohibited by or would constitute a default
under any such Intellectual Property License (but only to the extent such
prohibition is enforceable under applicable law).

Section 3.6             Financing Statement. The Borrowers authorize the Lender
to file from time to time where permitted by law, such financing statements
against collateral described as ‘all personal property’ or describing specific
items of collateral including commercial tort claims as the Lender deems
necessary or useful to perfect the Security Interest. A carbon, photographic or
other reproduction of this Agreement or of any financing statements signed by
the Borrower is sufficient as a financing statement and may be filed as a
financing statement in any state to

28


--------------------------------------------------------------------------------


perfect the security interests granted hereby. For this purpose, the following
information is set forth:

Name and address of Debtors:

Heska Corporation
3760 Rocky Mountain Avenue
Loveland, Colorado 80538
Organizational Identification No. 2733906

Diamond Animal Health, Inc.
2538 43rd Street SE
Des Moines, Iowa 50317
Organizational Identification No. 170088

Name and address of Secured Party:

Wells Fargo Bank, National Association
MAC C7300-210
1740 Broadway
Denver, Colorado 80274

Section 3.7             Setoff. Each Borrower agrees that the Lender may at any
time or from time to time during any Default Period, at its sole discretion and
without demand and without notice to anyone, setoff any liability owed to such
Borrower by the Lender, whether or not due, against any Obligation, whether or
not due. In addition, whether or not a Default Period exists, each other Person
holding a participating interest in any Obligations shall have the right to
appropriate or setoff any deposit or other liability then owed by such Person to
such Borrower, whether or not due, and apply the same to the payment of said
participating interest, as fully as if such Person had lent directly to such
Borrower the amount of such participating interest.

Section 3.8             Security Interest in Special Account.  Each Borrower
hereby pledges, and grants to the Lender a security interest in, all funds held
in the Special Account from time to time and all proceeds thereof, as security
for the payment of all Obligations.

ARTICLE IV

Conditions of Lending

Section 4.1             Conditions Precedent to Effectiveness. This Agreement
shall be effective upon the Lender’s receipt of all of the following, each
properly executed by the appropriate party and in form and substance
satisfactory to the Lender:

(a)           This Agreement.

(b)           A certificate of each Borrower’s Chief Financial Officer
certifying that no action of any Borrower’s directors is necessary to authorize
execution of this Agreement.

29


--------------------------------------------------------------------------------


(c)           Such other documents as the Lender in its sole discretion may
require.

Section 4.2             Conditions Precedent to All Advances and Letters of
Credit.  The Lender’s obligation to make each Advance or to issue each Letter of
Credit shall be subject to the further conditions precedent that:

(a)           the representations and warranties contained in Article V hereof
are correct on and as of such date of such Advance as though made on and as of
such date, except to the extent that such representations and warranties relate
solely to an earlier date; and

(b)           no event has occurred and is continuing, or would result from such
Advance or the issuance of such Letter of Credit, as the case may be, which
constitutes a Default or an Event of Default.

ARTICLE V

Representations and Warranties

Each Borrower represents and warrants to the Lender as follows:

Section 5.1             Corporate Existence and Power; Name; Chief Executive
Office; Inventory and Equipment Locations; Tax Identification Number. Diamond is
a corporation, duly organized, validly existing and in good standing under the
laws of the State of Iowa, Heska is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware.  Each
Borrower is duly licensed or qualified to transact business in all jurisdictions
where the character of the property owned or leased or the nature of the
business transacted by it makes such licensing or qualification necessary. No
dissolution or termination of any  Borrower has occurred, and no notice of
dissolution or articles of termination have been filed with respect to any
Borrower. Each Borrower has all requisite corporate power and authority, to
conduct its business, to own its properties and to execute and deliver, and to
perform all of its obligations under the Loan Documents.  Since 1994, each
Borrower has done business solely under the names set forth in Schedule 5.1
hereto. Each Borrower’s chief executive office and principal place of business
is located at the address set forth under the name of such Borrower in Schedule
5.1 hereto, and all of such Borrower’s records relating to its business or the
Collateral are kept at that location.  All Inventory and Equipment is located at
that location or at one of the other locations set forth in Schedule 5.1 hereto.
Each Borrower’s tax identification number is correctly set forth in Section 3.6
hereto.

Section 5.2             Authorization of Borrowing; No Conflict as to Law or
Agreements. The execution, delivery and performance by each Borrower of the Loan
Documents and the borrowings from time to time hereunder have been duly
authorized by all necessary corporate action and do not and will not (i) require
any consent or approval of such Borrower’s Owners; (ii) require any
authorization, consent or approval by, or registration, declaration or filing
with, or notice to, any governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, or any third party, except such
authorization, consent, approval, registration, declaration, filing or notice as
has been obtained, accomplished or given

30


--------------------------------------------------------------------------------


prior to the date hereof; (iii) violate any provision of any law, rule or
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System) or of any order, writ, injunction or
decree presently in effect having applicability to such Borrower or of such
Borrower’s articles of incorporation and bylaws; (iv) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other material agreement, lease or instrument to which such Borrower is a party
or by which it or its properties may be bound or affected; or (v) result in, or
require, the creation or imposition of any mortgage, deed of trust, pledge,
lien, security interest or other charge or encumbrance of any nature (other than
the Security Interest) upon or with respect to any of the properties now owned
or hereafter acquired by such Borrower.

Section 5.3             Legal Agreements.

(a)           Immediately prior to execution of this Agreement, the Former
Credit Agreement constituted the legal, valid and binding obligations of each
Borrower, enforceable against each Borrower in accordance with its terms,
subject to general principles of equity and the effects of bankruptcy and
insolvency laws applicable to creditors generally.  No Borrower has any claim,
defense or offset to enforcement of the Former Credit Agreement.

(b)           This Agreement constitutes and, upon due execution by each
Borrower, the other Loan Documents will constitute the legal, valid and binding
obligations of each Borrower, enforceable against such Borrower in accordance
with their respective terms, subject to general principles of equity and the
effects of bankruptcy and insolvency laws applicable to creditors generally.

Section 5.4             Subsidiaries. No Borrower has any Subsidiaries except as
set forth in Schedule 5.4.

Section 5.5             Financial Condition; No Adverse Change. Heska has
heretofore furnished to the Lender its consolidated and consolidating financial
statements and those statements fairly present the Borrowers’ financial
condition on the dates thereof and the results of its operations and cash flows
for the periods then ended and were prepared in accordance with generally
accepted accounting principles (except for the absence of footnotes and subject
to normal year-end adjustments with respect to unaudited financial statements).
Since the date of the most recent financial statements, to the date hereof,
there has been no material adverse change in any Borrower’s business, properties
or condition (financial or otherwise).

Section 5.6             Litigation. Except as set forth in Schedule 5.6 hereto,
there are no actions, suits or proceedings pending or, to any Borrower’s
knowledge, threatened against or affecting any Borrower or the properties of any
Borrower before any court or governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, which, if determined adversely
to such Borrower, would have a material adverse effect on the financial
condition, properties or operations of such Borrower.

Section 5.7             Regulation U. No Borrower is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of

31


--------------------------------------------------------------------------------


the Board of Governors of the Federal Reserve System), and no part of the
proceeds of any Advance will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.

Section 5.8             Taxes. Each Borrower and its Affiliates have paid or
caused to be paid to the proper authorities when due all federal, state and
local taxes required to be withheld by each of them (other than (a) any such tax
whose amount, applicability or validity is being contested in good faith by
appropriate proceedings and for which proper reserves have been made, or (b) any
such taxes in an aggregate amount among all Borrowers less than $25,000 at any
given time). Each Borrower and its Affiliates have filed all federal, state and
local tax returns which to the knowledge of the officers of such Borrower or any
Affiliate, as the case may be, are required to be filed, and each Borrower and
its Affiliates have paid or caused to be paid to the respective taxing
authorities all taxes as shown on said returns or on any assessment received by
any of them to the extent such taxes have become due (other than (a) any such
tax whose amount, applicability or validity is being contested in good faith by
appropriate proceedings and for which proper reserves have been made, or (b) any
such taxes in an aggregate amount among all Borrowers less than $25,000 at any
given time).

Section 5.9             Titles and Liens. Each Borrower has good and absolute
title to all Collateral described in the collateral reports provided to the
Lender and all other Collateral, properties and assets (other than assets
identified as being subject to capital leases) reflected in the latest financial
statements referred to in Section 5.5 and all proceeds thereof, free and clear
of all mortgages, security interests, liens, adverse claims and encumbrances,
except for Permitted Liens. No financing statement naming any Borrower as debtor
is on file in any office except to perfect only Permitted Liens.

Section 5.10           Plans. Except as disclosed to the Lender in writing prior
to the date hereof, no Borrower nor any Affiliates of any Borrower maintains or
has maintained any Plan. To the best of its knowledge, no Borrower nor any
Affiliate of any Borrower has received any notice or has any knowledge to the
effect that it is not in full compliance with any of the requirements of ERISA,
except as set forth on Schedule 5.10. No Reportable Event or other fact or
circumstance which may have an adverse effect on the Plan’s tax qualified status
exists in connection with any Plan. No Borrower nor any Affiliate of any
Borrower has:

(a)           Any accumulated funding deficiency within the meaning of ERISA; or

(b)           Any liability or knows of any fact or circumstances which could
result in any liability to the Pension Benefit Guaranty Corporation, the
Internal Revenue Service, the Department of Labor or any participant in
connection with any Plan (other than accrued benefits which or which may become
payable to participants or beneficiaries of any such Plan).

Section 5.11           Default. Each Borrower is in compliance with all
provisions of all agreements, instruments, decrees and orders to which it is a
party or by which it or its property is bound or affected, the breach or default
of which could have a material adverse effect on any Borrower’s financial
condition, properties or operations.

32


--------------------------------------------------------------------------------


Section 5.12           Environmental Matters.

(a)           Definitions. As used in this Agreement, the following terms shall
have the following meanings:

(i)            “Environmental Law” means any federal, state, local or other
governmental statute, regulation, law or ordinance dealing with the protection
of human health and the environment.

(ii)           “Hazardous Substances” means pollutants, contaminants, hazardous
substances, hazardous wastes, petroleum and fractions thereof, and all other
chemicals, wastes, substances and materials listed in, regulated by or
identified in any Environmental Law.

(b)           To each Borrower’s best knowledge, except as previously disclosed
to Lender, there are not present in, on or under the Premises any Hazardous
Substances in such form or quantity as to create any liability or obligation for
any Borrower or for the Lender under common law of any jurisdiction or under any
Environmental Law, and no Hazardous Substances have ever been stored, buried,
spilled, leaked, discharged, emitted or released in, on or under the Premises in
such a way as to create any such liability.

(c)           Except as set forth in Schedule 5.12, to each Borrower’s best
knowledge, no Borrower has disposed of Hazardous Substances in such a manner as
to create any liability under any Environmental Law.

(d)           Except as previously disclosed to Lender, there are not and there
never have been any requests, claims, notices, investigations, demands,
administrative proceedings, hearings or litigation, relating in any way to the
Premises or any Borrower, alleging liability under, violation of, or
noncompliance with any Environmental Law or any license, permit or other
authorization issued pursuant thereto, which could create liability to any
Borrower in excess of $25,000. To each Borrower’s best knowledge, no such matter
is threatened or impending.

(e)           To each Borrower’s best knowledge, except as previously disclosed
to Lender, each Borrower’s businesses are and have in the past always been
conducted in accordance with all Environmental Laws and all licenses, permits
and other authorizations required pursuant to any Environmental Law and
necessary for the lawful and efficient operation of such businesses are in the
Borrowers’ possession and are in full force and effect. Except as set forth in
Schedule 5.12, to each Borrower’s best knowledge, there is no threat that any
permit required under any Environmental Law will be withdrawn, terminated,
limited or materially changed.

(f)            To each Borrower’s best knowledge, except as previously disclosed
to Lender, the Premises are not and never have been listed on the National
Priorities List, the Comprehensive Environmental Response, Compensation and
Liability Information System or any similar federal, state or local list,
schedule, log, inventory or database.

33


--------------------------------------------------------------------------------


(g)           Except as set forth in Schedule 5.12, each Borrower has delivered
to Lender all environmental assessments, audits, reports, permits, licenses and
other documents describing or relating in any way to the Premises or such
Borrower’s businesses to the extent in such Borrower’s possession or control.

Section 5.13           Submissions to Lender.  All financial and other
information provided to the Lender by or on behalf of each Borrower in
connection with such Borrower’s request for the credit facilities contemplated
hereby were true and correct in all material respects as of the date given and,
as to projections, valuations or proforma financial statements, presented, at
the time given, a good faith opinion as to such projections, valuations and
proforma condition and results. It is recognized by the Lender that projections
and forecasts provided by or on behalf of the Borrowers, although reflecting the
Borrowers’ good faith projections or forecasts based on methods and data which
the Borrowers believe to be reasonable and accurate, are not to be viewed as
facts and that actual results during the periods covered by any such projections
and forecasts may (and are likely to) differ from the projected or forecasted
results. Notwithstanding the foregoing, it is recognized by the Borrowers that
the Lender will rely on, among other things, the Borrowers’ projections in
setting financial covenants set forth in Articles VI and VII hereof, and nothing
in this Section 5.13 shall be construed as a waiver of the Lender’s right to
rely on such covenants or to exercise its remedies in case of a breach of such
covenants.

Section 5.14           Financing Statements. Each Borrower has provided to the
Lender signed financing statements sufficient when filed to perfect the Security
Interest and the other security interests created by the Security Documents. 
When such financing statements are filed in the offices noted therein, the
Lender will have a valid and perfected security interest in all Collateral and
all other collateral described in the Security Documents which is capable of
being perfected by filing financing statements. None of the Collateral or other
collateral covered by the Security Documents is or will become a fixture on real
estate, unless a sufficient fixture filing is in effect with respect thereto.

Section 5.15           Rights to Payment.  To the best of each Borrower’s
knowledge, except as disclosed to Lender, each right to payment and each
instrument, document, chattel paper and other agreement constituting or
evidencing Collateral or other collateral covered by the Security Documents is
(or, in the case of all future Collateral or such other collateral, will be when
arising or issued) the valid, genuine and legally enforceable obligation,
subject to no defense, setoff or counterclaim, of the account debtor or other
obligor named therein or in such Borrower’s records pertaining thereto as being
obligated to pay such obligation.

Section 5.16           Financial Solvency. Both before and after giving effect
to all of the transactions contemplated in the Loan Documents, no Borrower, and
no Affiliate of any Borrower:

(a)           was or will be insolvent, as that term is used and defined in
Section 101(32) of the United States Bankruptcy Code and Section 2 of the
Uniform Fraudulent Transfer Act;

 

34


--------------------------------------------------------------------------------


(b)           has unreasonably small capital or is engaged or about to engage in
a business or a transaction for which any remaining assets of such Borrower or
such Affiliate are unreasonably small;

(c)           by executing, delivering or performing its obligations under the
Loan Documents or other documents to which it is a party or by taking any action
with respect thereto, intends to, nor believes that it will, incur debts beyond
its ability to pay them as they mature;

(d)           by executing, delivering or performing its obligations under the
Loan Documents or other documents to which it is a party or by taking any action
with respect thereto, intends to hinder, delay or defraud either its present or
future creditors; and

(e)           at this time contemplates filing a petition in bankruptcy or for
an arrangement or reorganization or similar proceeding under any law of any
jurisdiction, or, to the best knowledge of any Borrower, is the subject of any
actual, pending or threatened bankruptcy, insolvency or similar proceedings
under any law of any jurisdiction.

ARTICLE VI

Borrower’s Affirmative Covenants

So long as the Obligations shall remain unpaid, or the Credit Facility shall
remain outstanding, each Borrower will comply with the following requirements,
unless the Lender shall otherwise consent in writing:

Section 6.1             Reporting Requirements. Heska will deliver, or cause to
be delivered, to the Lender each of the following, which shall be in form and
detail acceptable to the Lender:

(a)           as soon as available, and in any event within 90 days after the
end of each fiscal year of Heska, Heska’s audited financial statements with the
unqualified opinion of independent certified public accountants selected by
Heska and acceptable to the Lender, which annual financial statements shall
include Heska’s balance sheet as at the end of such fiscal year and the related
statements of Heska’s income, retained earnings and cash flows for the fiscal
year then ended, prepared on a consolidating and consolidated basis to include
any Affiliates, all in reasonable detail and prepared in accordance with GAAP,
together with (i) copies of all management letters prepared by such accountants
and (ii) a certificate of Heska’s chief financial officer stating that to the
best of his knowledge such financial statements have been prepared in accordance
with GAAP and whether or not such officer has knowledge of the occurrence of any
Default or Event of Default hereunder and, if so, stating in reasonable detail
the facts with respect thereto;

(b)           within 5 business days of filing with the United States Securities
and Exchange Commission, a copy of each of Heska’s annual or quarterly reports
on forms 10K or 10Q;

(c)           as soon as available and in any event within 20 days after the end
of each month (or, in the case of months that coincide with the end of the
Borrowers’ fiscal

35


--------------------------------------------------------------------------------


quarter, within 30 days after the end of such month), an unaudited/internal
balance sheet and statement of income and retained earnings of Heska as at the
end of and for such month and for the year to date period then ended, prepared
on a consolidated and consolidating basis in accordance with GAAP, subject to
year-end audit adjustments; and accompanied by a certificate of Heska’s chief
financial officer or principal accounting officer, substantially in the form of
Exhibit B hereto, stating (i) that to the best of his knowledge such financial
statements have been prepared in accordance with GAAP and fairly represent each
Borrower’s financial condition and the results of its operations, subject to
year-end audit adjustments, (ii) whether or not such officer has knowledge of
the occurrence of any Default or Event of Default hereunder not theretofore
reported and remedied and, if so, stating in reasonable detail the facts with
respect thereto, and (iii) all relevant facts in reasonable detail to evidence,
and the computations as to, whether or not each Borrower is in compliance with
the requirements set forth in Sections 6.12, 6.13, 6.14, 6.15, and 7.10;

(d)           weekly, or more frequently if the Lender so requires, sales
journals,  collection reports, and credit memos of each Borrower;

(e)           Monthly within 20 days after the end of each month, agings of each
Borrower’s accounts receivable and its accounts payable, an inventory
certification report, and a calculation of each Borrower’s Accounts, Eligible
Accounts, Inventory and Eligible Inventory as at the end of such month or
shorter time period;

(f)            at least 30 days before the beginning of each fiscal year of
Heska, the projected balance sheets and income statements for each month of such
year, each in reasonable detail, representing each Borrower’s good faith
projections and certified by such Borrower’s chief financial officer as being
the most accurate projections available and identical to the projections used by
such Borrower for internal planning purposes, together with such supporting
schedules and information as the Lender may in its discretion require;

(g)           immediately after the commencement thereof, notice in writing of
all litigation and of all proceedings before any governmental or regulatory
agency affecting any Borrower of the type described in Section 5.12 or which
seek a monetary recovery against any Borrower in excess of $50,000;

(h)           as promptly as practicable (but in any event not later than five
business days) after an officer of any Borrower obtains knowledge of the
occurrence of any breach, default or event of default under any Security
Document or any event which constitutes a Default or Event of Default hereunder,
notice of such occurrence, together with a detailed statement by a responsible
officer of such Borrower of the steps being taken by such Borrower to cure the
effect of such breach, default or event;

(i)            as soon as possible and in any event within 30 days after any
Borrower knows or has reason to know that any Reportable Event with respect to
any Plan has occurred, the statement of such Borrower’s chief financial officer
setting forth details as to such Reportable Event and the action which such
Borrower proposes to take with

36


--------------------------------------------------------------------------------


respect thereto, together with a copy of the notice of such Reportable Event to
the Pension Benefit Guaranty Corporation;

(j)            as soon as possible, and in any event within 10 days after any
Borrower fails to make any quarterly contribution required with respect to any
Plan under Section 412(m) of the Internal Revenue Code of 1986, as amended, the
statement of such Borrower’s chief financial officer setting forth details as to
such failure and the action which such Borrower proposes to take with respect
thereto, together with a copy of any notice of such failure required to be
provided to the Pension Benefit Guaranty Corporation;

(k)           promptly upon knowledge thereof, notice of any loss of or material
damage to any Collateral or other collateral covered by the Security Documents
or of any substantial adverse change in the Collateral or such other collateral
or the prospect of payment thereof, in each case involving a loss, damage or
change of $50,000 of more;

(l)            promptly upon their distribution, copies of all financial
statements, reports and proxy statements which any Borrower shall have sent to
its stockholders;

(m)          promptly after the sending or filing thereof, copies of all regular
and periodic reports which any Borrower shall file with the Securities and
Exchange Commission or any national securities exchange;

(n)           promptly upon filing, copies of the state and federal tax returns
and all schedules thereto of each Borrower;

(o)           promptly upon knowledge thereof, notice of any Borrower’s
violation of any law, rule or regulation, the non-compliance with which could
materially and adversely affect any Borrower’s business or its financial
condition; and

(p)           from time to time, with reasonable promptness, any and all
receivables schedules, collection reports, deposit records, equipment schedules,
copies of invoices to account debtors, shipment documents and delivery receipts
for goods sold, and such other material, reports, records or information as the
Lender may request.

(q)           Promptly upon knowledge thereof, each Borrower will deliver to the
Lender notice of any commercial tort claims it may bring against any person,
including the name and address of each defendant, a summary of the facts, an
estimate of such Borrower’s damages, copies of any complaint or demand letter
submitted by such Borrower, and such other information as the Lender may
request.

Section 6.2             Books and Records; Inspection and Examination. Each
Borrower will keep accurate books of record and account for itself pertaining to
the Collateral and pertaining to such Borrower’s business and financial
condition and such other matters as the Lender may from time to time request in
which true and complete entries will be made in accordance with GAAP and, upon
the Lender’s request, will permit any officer, employee, attorney or accountant
for the Lender to audit, review, make extracts from or copy any and all
corporate and financial books and records of such Borrower at all times during
ordinary business hours, to send and discuss

37


--------------------------------------------------------------------------------


with account debtors and other obligors requests for verification of amounts
owed to such Borrower, and to discuss such Borrower’s affairs with any of its
Directors, officers, employees or agents. Each Borrower will permit the Lender,
or its employees, accountants, attorneys or agents, to examine and inspect any
Collateral, other collateral covered by the Security Documents or any other
property of such Borrower at any time during ordinary business hours. The
Borrowers hereby irrevocably authorize all accountants and third parties to
disclose and deliver to the Lender, at the Borrowers’ expense, all financial
information, books and records, work papers, management reports and other
information in their possession regarding the Borrowers.

Section 6.3             Account Verification. The Lender may at any time and
from time to time send or require any Borrower to send requests for verification
of accounts or notices of assignment to account debtors and other obligors. The
Lender may also at any time and from time to time telephone account debtors and
other obligors to verify accounts.

Section 6.4             Compliance with Laws.

(a)           Each Borrower will (i) comply with the requirements of applicable
laws and regulations, the non-compliance with which would materially and
adversely affect its business or its financial condition and (ii) use and keep
the Collateral, and require that others use and keep the Collateral, only for
lawful purposes, without violation of any federal, state or local law, statute
or ordinance.

(b)           Without limiting the foregoing undertakings, each Borrower
specifically agrees that it will comply in all material respects with all
applicable Environmental Laws and obtain and comply with all permits, licenses
and similar approvals required by any Environmental Laws, and will not generate,
use, transport, treat, store or dispose of any Hazardous Substances in such a
manner as to create any material liability or obligation under the common law of
any jurisdiction or any Environmental Law.

Section 6.5             Payment of Taxes and Other Claims; Payment of Past-Due
Accounts. Each Borrower will pay or discharge, when due, (a) all taxes,
assessments and governmental charges levied or imposed upon it or upon its
income or profits, upon any properties belonging to it (including, without
limitation, the Collateral) or upon or against the creation, perfection or
continuance of the Security Interest, prior to the date on which penalties
attach thereto, (b) all federal, state and local taxes required to be withheld
by it, and (c) all lawful claims for labor, materials and supplies which, if
unpaid, might by law become a lien or charge upon any properties of such
Borrower; provided, that no Borrower shall be required to pay any such tax,
assessment, charge or claim whose amount, applicability or validity is being
contested in good faith by appropriate proceedings and for which proper reserves
have been made.  No Borrower shall have any Past Due Payables.

Section 6.6             Maintenance of Properties.

(a)           Each Borrower will keep and maintain the Collateral, the other
collateral covered by the Security Documents and all of its other properties
necessary or useful in its business in good condition, repair and working order
(normal wear and tear excepted) and will from time to time replace or repair any
worn, defective or broken parts;

38


--------------------------------------------------------------------------------


provided, however, that nothing in this Section 6.6 shall prevent any Borrower
from discontinuing the operation and maintenance of any of its properties if
such discontinuance is, in such Borrower’s judgment, desirable in the conduct of
such Borrower’s business and not disadvantageous in any material respect to the
Lender.

(b)           Each Borrower will defend the Collateral against all claims or
demands of all persons (other than the Lender) claiming the Collateral or any
interest therein.

(c)           Each Borrower will keep all Collateral and other collateral
covered by the Security Documents free and clear of all security interests,
liens and encumbrances except Permitted Liens.

Section 6.7             Insurance. Each Borrower will obtain and at all times
maintain insurance with insurers believed by such Borrower to be responsible and
reputable, in such amounts and against such risks as may from time to time be
reasonably required by the Lender, but in all events in such amounts and against
such risks as is usually carried by companies engaged in similar business and
owning similar properties in the same general areas in which such Borrower
operates. Without limiting the generality of the foregoing, each Borrower will
at all times keep all tangible Collateral insured against risks of fire
(including so-called extended coverage), theft, collision (for Collateral
consisting of motor vehicles) and such other risks and in such amounts as the
Lender may reasonably request, with any loss payable to the Lender to the extent
of its interest, and all policies of such insurance shall contain a lender’s
loss payable endorsement for the Lender’s benefit acceptable to the Lender. All
policies of liability insurance required hereunder shall name the Lender as an
additional insured.

Section 6.8             Preservation of Existence. Each Borrower will preserve
and maintain its existence and all of its rights, privileges and franchises
necessary or desirable in the normal conduct of its business and shall conduct
its business in an orderly, efficient and regular manner.

Section 6.9             Delivery of Instruments, etc. Upon request by the
Lender, each Borrower will promptly deliver to the Lender in pledge all
instruments, documents and chattel papers constituting Collateral, duly endorsed
or assigned by such Borrower.

Section 6.10           Collateral Accounts.

(a)           If, notwithstanding the instructions to debtors to make payments
to the Lockbox, any Borrower receives any payments on Receivables, such Borrower
shall deposit such payments into such Borrower’s Collateral Account. Until so
deposited, such Borrower shall hold all such payments in trust for and as the
property of the Lender and shall not commingle such payments with any of its
other funds or property; provided, however, that the foregoing shall not be
construed to allow the Lender to withhold any such payments after full payment
and discharge of all Obligations.

(b)           Amounts deposited in any Collateral Account shall not bear
interest and shall not be subject to withdrawal by any Borrower, except after
full payment and discharge of all Obligations; provided, however, that if the
Borrowers’ only outstanding Obligations are principal owing under the Equipment
Note and the Term Loan B Note,

39


--------------------------------------------------------------------------------


and if no such principal amount is due, the Lender agrees to remit such amounts
to such Borrower’s demand deposit account maintained with Wells Fargo Bank.

(c)           All deposits in any Collateral Account shall constitute proceeds
of Collateral and shall not constitute payment of the Obligations. The Lender
shall from time to time within one Banking Day, apply deposited funds in each
Collateral Account to the payment of the Obligations, in any order or manner of
application satisfactory to the Lender, by transferring such funds to the
Lender’s general account.

(d)           All items deposited in any Collateral Account shall be subject to
final payment. If any such item is returned uncollected, the applicable Borrower
will immediately pay the Lender, or, for items deposited in a Collateral
Account, the bank maintaining such account, the amount of that item, or such
bank at its discretion may charge any uncollected item to any commercial account
or other account belonging to the Borrower to whom the item was payable.

Section 6.11           Performance by the Lender. If any Borrower at any time
fails to perform or observe any of the foregoing covenants contained in this
Article VI or elsewhere herein, and if such failure shall continue for a period
of ten calendar days after the Lender gives such Borrower written notice thereof
(or in the case of the agreements contained in Sections 6.5, 6.7 and 6.10,
immediately upon the occurrence of such failure, without notice or lapse of
time), the Lender may, but need not, perform or observe such covenant on behalf
and in the name, place and stead of such Borrower (or, at the Lender’s option,
in the Lender’s name) and may, but need not, take any and all other actions
which the Lender may reasonably deem necessary to cure or correct such failure
(including, without limitation, the payment of taxes, the satisfaction of
security interests, liens or encumbrances, the performance of obligations owed
to account debtors or other obligors, the procurement and maintenance of
insurance, the execution of assignments, security agreements and financing
statements, and the endorsement of instruments); and such Borrower shall
thereupon pay to the Lender on demand the amount of all monies expended and all
costs and expenses (including reasonable attorneys’ fees and legal expenses)
incurred by the Lender in connection with or as a result of the performance or
observance of such agreements or the taking of such action by the Lender,
together with interest thereon from the date expended or incurred at the
Revolving Floating Rate.  To facilitate the Lender’s performance or observance
of such covenants of the Borrowers, each Borrower hereby irrevocably appoints
the Lender, or the Lender’s delegate, acting alone, as such Borrower’s attorney
in fact (which appointment is coupled with an interest) with the right (but not
the duty) from time to time to create, prepare, complete, execute, deliver,
endorse or file in the name and on behalf of such Borrower any and all
instruments, documents, assignments, security agreements, financing statements,
applications for insurance and other agreements and writings required to be
obtained, executed, delivered or endorsed by such Borrower under this
Section 6.11.

Section 6.12           Minimum Capital. Heska will maintain, on a consolidated
basis, as of each date listed below, its Capital at an amount not less than the
amount set forth opposite such date (amounts in parentheses denote negative
numbers):

40


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

Date

 

Minimum Capital

 

 

 

 

 

November 30, 2005

 

$

(150,000

)

December 31, 2005

 

$

800,000

 

January 1, 2006

 

$

1,835,000

 

February 28, 2006

 

$

1,275,000

 

March 31, 2006

 

$

1,385,000

 

April 30, 2006

 

$

1,010,000

 

May 31, 2006

 

$

350,000

 

June 30, 2006

 

$

725,000

 

July 31, 2006

 

$

475,000

 

August 31, 2006

 

$

50,000

 

September 30, 2006

 

$

1,200,000

 

October 31, 2006

 

$

1,300,000

 

November 30, 2006

 

$

1,150,000

 

December 31, 2006

 

$

1,950,000

 

January 31, 2007 and the last day of each month thereafter

 

$

1,350,000

 

Amounts corresponding to dates after December 31, 2005 shall be adjusted upward
or downward, respectively, on a dollar-for-dollar basis, by the amount the
Borrowers’ aggregate actual Capital on December 31, 2005 per the Borrowers’
audited financial statements exceeds or falls short of $3,243,000.

In addition to the foregoing, if Heska makes [***] during the fiscal year ending
December 31, 2006, as contemplated by Section 7.4(a)(ix), to the extent [***] is
expensed in accordance with GAAP, the Minimum Capital amounts listed above
occurring [***] shall be adjusted downward on a dollar-for-dollar basis by the
amount of such expense, not to exceed $1,000,000.

Section 6.13           Minimum Net Income. Heska will achieve, on a consolidated
basis, during each period described below, Net Income in an amount not less than
the amount set forth opposite such period (amounts in parentheses denote
negative numbers):

41


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Period

 

Minimum Net Income

 

 

 

 

 

Twelve months ending December 31, 2005

 

$

(2,600,000

)

Three months ending March 31, 2006

 

$

(1,850,000

)

Six months ending June 30, 2006

 

$

(2,000,000

)

Nine months ending September 30, 2006

 

$

(1,500,000

)

Twelve months ending December 31, 2006

 

$

(750,000

)

 

In addition to the foregoing, if Heska makes [***] during the fiscal year ending
December 31, 2006, as contemplated by Section 7.4(a)(ix), to the extent [***] is
expensed in accordance with GAAP, the Minimum Capital amounts listed above
occurring [***] shall be adjusted downward on a dollar-for-dollar basis by the
amount of such expense, not to exceed $1,000,000.

Section 6.14           Minimum Liquidity. Heska will maintain, on a consolidated
basis, as of the last day of each month, its Liquidity at an amount not less
than $1,500,000.

Section 6.15           Minimum Individual Book Net Worth. Each Borrower shall at
all times maintain its Book Net Worth, calculated without regard to any
Subsidiary or other Affiliate, as shown on the “Total stockholders’ equity” line
for each Borrower in Exhibit C, at an amount greater than zero.

Section 6.16           New Covenants. On or before November 30, 2006, the
Borrowers and the Lender shall agree on new covenant levels for Sections 6.12,
6.13, 6.14, 7.4(a)(v) and 7.10 for periods after such date. The new covenant
levels will be based on (i) the Borrowers’ projections for such periods and (ii)
the year to date financial results of Heska, on a consolidated basis, and such
new covenant levels shall be no less stringent than the present levels. An Event
of Default shall occur if the new covenants are not agreed to by the above date.

ARTICLE VII

Negative Covenants

So long as the Obligations shall remain unpaid, or the Credit Facility shall
remain outstanding, each Borrower agrees that, without the Lender’s prior
written consent:

Section 7.1             Liens. Such Borrower will not create, incur or suffer to
exist any mortgage, deed of trust, pledge, lien, security interest, adverse
claim, assignment or transfer (collectively, “Liens”) upon or of any of its
assets, now owned or hereafter acquired, to secure any indebtedness; excluding,
however, from the operation of the foregoing, the following (collectively,
“Permitted Liens”):

42


--------------------------------------------------------------------------------


(a)           in the case of any of such Borrower’s property which is not
Collateral or other collateral described in the Security Documents, mortgages,
deeds of trust, covenants, restrictions, rights, easements and minor
irregularities in title which do not materially interfere with such Borrower’s
business or operations as presently conducted;

(b)           Liens in existence on the date hereof and listed in Schedule 7.1
hereto;

(c)           the Security Interest and Liens and security interests created by
the Security Documents;

(d)           purchase money Liens given, simultaneously with or within one
hundred twenty (120) days after the acquisition or construction of real property
or tangible personal property (including vendor’s rights under purchase
contracts under an agreement whereby title is retained for the purpose of
securing the purchase price thereof and lessors’ liens under capitalized lease
obligations) or any Lien given to a financial institution financing the
acquisition or construction of the real property or tangible personal property,
on real property or tangible personal property hereafter acquired or constructed
and not heretofore owned by any Borrower; provided, however, that in each such
case such Lien (i) does not exceed the amount paid for such acquisition or
construction, and (ii) is limited to such acquired or constructed real or
tangible personal property;

(e)           carriers’, mechanics’, materialmen’s, suppliers’, and other like
Liens and charges arising in the ordinary course of business securing
obligations that are not incurred in connection with the obtaining of any
advance or credit and which are not overdue, or are being contested in good
faith by appropriate proceedings;

(f)            Liens arising in connection with worker’s compensation,
unemployment insurance and progress payments under government contracts and
liens securing the performance of bids, tenders, leases, contracts (other than
for the repayment of borrowed money), statutory obligations, surety customs and
appeal bonds and other obligations of like nature, incurred, in each case, in
the ordinary course of business;

(g)           judgment liens in existence in an amount not more than $100,000;

(h)           zoning restrictions, easements, licenses, encumbrances,
reservations, provisions, covenants, conditions, waivers, restrictions on the
use of property or minor irregularities of title (and with respect to leasehold
interests, mortgages, obligations, liens and other encumbrances incurred,
created, assumed or permitted to exist and arising by, through or under a
landlord or owner of the leased property, with or without consent of the lessee)
as normally exist with respect to similar properties which do not in the
aggregate materially impair the use thereof in the operation of any Borrower’s
business;

(i)            any preexisting Lien (whether or not assumed) on any real
property or tangible personal property hereafter acquired by any Borrower;
provided, however, that in each such case such Lien is limited to such acquired
real or tangible personal property; provided, further, that proceeds from a Term
Advance are not used to acquire such real property or tangible personal
property;

43


--------------------------------------------------------------------------------


(j)            extensions, renewals and replacements of the Liens referred to in
clause (b), (d) or (i) above; provided, any such extension, renewal or
replacement liens shall be limited to the property or assets covered by the Lien
extended, renewed or replaced;

(k)           leases, subleases, licenses and sublicenses to third parties of
patents, patent applications, trademarks and copyrights, in each case in the
ordinary course of its business as currently conducted;

(l)            Liens of brokers under brokerage agreements entered into in the
ordinary course of business as presently conducted;

(m)          Diamond’s grant of a security interest in the Farm Mortgaged
Property to secure existing indebtedness payable to Agri Laboratories, Ltd. or
to secure new indebtedness for borrowed money described in Section 7.2(g), in
each case on terms acceptable to the Lender in its reasonable discretion; and

(n)           Diamond’s grant of a security interest in the Factory Mortgaged
Property to secure new indebtedness for borrowed money described in Section
7.2(h).

Section 7.2             Indebtedness. Such Borrower will not incur, create,
assume or permit to exist any indebtedness or liability on account of deposits
or advances or any indebtedness for borrowed money or letters of credit issued
on such Borrower’s behalf, or any other indebtedness or liability evidenced by
notes, bonds, debentures or similar obligations, except:

(a)           indebtedness arising hereunder;

(b)           indebtedness of such Borrower in existence on the date hereof and
listed in Schedule 7.2 hereto;

(c)           indebtedness of such Borrower (i) relating to liens of such
Borrower permitted in accordance with Section 7.1, (ii) arising out of
guaranties of such Borrower permitted under Section 7.3, (iii) arising for such
Borrower as a result of an investment in or loan to such Borrower by another
Borrower in accordance with Section 7.4, or (iv) in the case of Heska, at all
times on or before January 31, 2006, indebtedness to Heska Holding AG in an
amount not to exceed $1,500,000, and thereafter, zero.

(d)           unsecured trade debt incurred, and cash advances received from
customers, in each case in the ordinary course of business;

(e)           indebtedness of any Person existing at the time such Person is
merged with or into such Borrower, to the extent the Lender consents to such
merger in accordance with Section 7.7, and provided that such Debt is not
incurred in connection with or in contemplation of such merger;

(f)            extensions, renewals and replacements of the debt referred to in
clause (b) or (c) above; provided that any such extension, renewal or
replacement shall be in an

44


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

amount not greater than, and on terms no less favorable to such Borrower (other
than interest rate increases) than, the amount extended, renewed or replaced;

(g)           Diamond’s incurrence of indebtedness of not less than [***] nor
more than [***] secured by the Farm Mortgaged Property, in each case on terms
acceptable to the Lender in its reasonable discretion, but in no event on terms
less favorable to the Borrowers than the terms of the Term Loan B Note; and upon
receipt of proceeds of such indebtedness, the Lender will release its security
interest in the Farm Mortgaged Property;

(h)           Diamond’s incurrence of indebtedness not less than [***] nor more
than [***] secured by the Factory Mortgaged Property in connection with a
refinancing of the Term Loan B Note, provided that (a) the proceeds of such
indebtedness are sufficient to repay, and in fact are used to repay, the Term
Loan B Note in its entirety, with the balance of such proceeds (if any) being
deposited in Diamond’s Collateral Account for repayment of Revolving Advances,
and (b) the terms of such indebtedness are acceptable to the Lender in its
reasonable discretion, but in no event on terms less favorable to the Borrowers
than the terms of the Term Loan B Note. In the case of such a refinancing, the
Lender agrees that it will release its security interest in the Factory
Mortgaged Property upon receipt of the proceeds of such permitted refinancing;

(i)            other Debt in an amount not to exceed $100,000; and

(j)            capital leases to the extent the entry into such leases does not
cause a Default or Event of Default hereunder.

Section 7.3             Guaranties. Such Borrower will not assume, guarantee,
endorse or otherwise become directly or contingently liable in connection with
any obligations of any other Person, except:

(a)           the endorsement of negotiable instruments by such Borrower for
deposit or collection or similar transactions in the ordinary course of
business;

(b)           guaranties, endorsements and other direct or contingent
liabilities in connection with the obligations of other Persons, in existence on
the date hereof and listed in Schedule 7.2 hereto; and

(c)           guaranties of the obligations of one Borrower given by another
Borrower.

Section 7.4             Investments and Subsidiaries.

(a)           Such Borrower will not purchase or hold beneficially any stock or
other securities or evidences of indebtedness of, make or permit to exist any
loans or advances

45


--------------------------------------------------------------------------------


to, or make any investment or acquire any interest whatsoever in, any other
Person, including specifically but without limitation any partnership or joint
venture, except:

(i)            investments in direct obligations of the United States of America
or any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America having a maturity of one
year or less, commercial paper issued by U.S. corporations rated “A-1” or “A-2”
by Standard & Poors Corporation or “P-1” or “P-2” by Moody’s Investors Service
or certificates of deposit or bankers’ acceptances having a maturity of one year
or less issued by members of the Federal Reserve System having deposits in
excess of $100,000,000 (which certificates of deposit or bankers’ acceptances
are fully insured by the Federal Deposit Insurance Corporation);

(ii)           advances or loans to such Borrower’s officers and employees not
exceeding at any one time an aggregate of $200,000;

(iii)          advances in the form of progress payments, prepaid rent not
exceeding two months or security deposits;

(iv)          unless a Default Period exists or would exist immediately after or
as a result of any such loan, advance or capital contribution, loans, advances
or capital contributions by Heska to any Subsidiary that is also a Borrower;

(v)           unless a Default Period exists or would exist immediately after or
as a result of any such advance or contribution, advances or contributions
during the fiscal year ending December 31, 2006, by Heska to any Subsidiary that
is not a Borrower; provided, however, that (A) both before and after such
advance or contribution Heska’s Tangible Net Worth must equal or exceed $100,000
and (B) all contributions and advances made in reliance on this subsection (v)
shall not exceed $700,000 in the aggregate during the fiscal year ending
December 31, 2006;

(vi)          investments, including investments in Subsidiaries, existing on
the date hereof and listed in Schedule 7.4;

(vii)         investments in the following items arising in the ordinary course
of business: (A) prepaid expenses and negotiable instruments held for
collection; (B) Accounts (and Investments obtained in exchange or settlement of
Accounts for which such Borrower has determined that collection is not likely);
and (C) lease, utility and worker’s compensation, performance and other similar
deposits;

(viii)        unless a Default Period exists or would exist immediately after or
as a result of any such loan or advance, loans or advances by any Subsidiary
that is also a Borrower to Heska; provided, however, that both before and after
such loan or advance both Heska’s Tangible Net Worth and such Subsidiary’s
Tangible Net Worth must equal or exceed $100,000; and

 

46


--------------------------------------------------------------------------------


(ix)                                unless (A) a Default Period exists or would
exist immediately after or as a result of any such purchase or investment, or
(B) Heska, on a consolidated basis, achieves Net Income of less than ($500,000)
during the fiscal year ending December 31, 2005, a purchase of intellectual
property rights concerning immunodiagnostic technology or an investment in an
equity position in a company in the immunodiagnostic industry, not to exceed
$1,000,000, which purchase or investment shall occur during the fiscal year
ending December 31, 2006.

(b)                                 Such Borrower will not create or permit to
exist any Subsidiary; provided, however, that so long as no Default Period
exists, upon written request by such Borrower, the Lender shall not withhold its
consent to the creation of (i) any domestic subsidiary provided such Borrower
causes such subsidiary to deliver to the Lender a guaranty, a security
agreement, and UCC financing statements and other documents requested by the
Lender to create a first priority security interest on behalf of the Lender, or
to perfect such security interest, in all assets of such subsidiary, or (ii) any
foreign subsidiary.

Section 7.5                                      Dividends. Such Borrower will
not declare or pay any dividends (other than dividends payable solely in stock
of such Borrower) on any class of its stock or make any payment on account of
the purchase, redemption or other retirement of any shares of such stock or make
any distribution in respect thereof, either directly or indirectly; provided,
however, that so long as no Default Period then exists or would occur
immediately following or as a result of such action, (A) any Borrower that is a
Subsidiary of Heska may pay dividends to Heska so long as such Subsidiary’s
Tangible Net Worth both before and after such dividend equals or exceeds
$100,000; and (B) Heska may repurchase capital stock of Heska held by any
employee provided Heska is required to do so pursuant to any employee equity
subscription agreement, stock ownership plan or stock option agreement in effect
from time to time; and provided further that the aggregate price paid for all
such repurchased, redeemed, acquired or retired capital shall not exceed
$100,000 during any fiscal year. Notwithstanding the foregoing, the exercise of
stock options for the purchase of Heska’s capital stock shall not, by means of
any deemed repurchase of shares as a result of a cashless exercise or otherwise,
cause a breach of this Section 7.5.

Section 7.6                                      Sale or Transfer of Assets;
Suspension of Business Operations. Such Borrower will not sell, lease, assign,
transfer or otherwise dispose of (i) the stock of any Subsidiary, (ii) all or a
substantial part of its assets, or (iii) any Collateral or any interest therein
(whether in one transaction or in a series of transactions) to any other Person
other than (A) sale of Inventory in the ordinary course of business; (B)
licenses and sublicenses to third parties of patents, patent applications,
trademarks and copyrights, in each case in the ordinary course of its business
as currently conducted; (C) the sale of used equipment, provided that the
aggregate amount of any such sales of equipment shall not exceed $100,000 during
any year, unless the proceeds of such sales are delivered to the Lender for
application against the Obligations; (D) sales or other dispositions of
Investments permitted by Section 7.4; (E) sales of defaulted receivables to a
collection agency in the ordinary course of business; and (F) other sales of
assets with book value of not more than $100,000 during any fiscal year, for
fair and reasonable consideration, to the extent such sale could not reasonably
be expected to have a material adverse effect.  Such Borrower will not in any
manner transfer any property without prior or present receipt of full and
adequate consideration.

47


--------------------------------------------------------------------------------


Section 7.7                                      Consolidation and Merger; Asset
Acquisitions. Such Borrower will not consolidate with or merge into any Person,
or permit any other Person to merge into it, or acquire (in a transaction
analogous in purpose or effect to a consolidation or merger) all or
substantially all the assets of any other Person; provided, however, that the
Lender will not unreasonably withhold its consent to any merger or acquisition.

Section 7.8                                      Restrictions on Nature of
Business. Such Borrower will not engage in any line of business materially
different from that presently engaged in by such Borrower and/or lines of
business reasonably related or supplementing thereto and will not purchase,
lease or otherwise acquire assets not related to its business.

Section 7.9                                      Accounting. Such Borrower will
not adopt any material change in accounting principles other than as required by
GAAP, the SEC, or NASDAQ. Such Borrower will not adopt, permit or consent to any
change in its fiscal year.

Section 7.10                                Capital Expenditures. The Borrowers,
together with any Affiliates, will not incur or contract to incur, in the
aggregate, Capital Expenditures in the aggregate during the fiscal year-to-date
period ending on any date described below in excess of the amount set forth
opposite such period:

Date

 

Maximum Capital
Expenditures

 

November 30, 2005

 

$

1,250,000

 

December 31, 2005

 

$

1,250,000

 

January 1, 2006

 

$

500,000

 

February 28, 2006

 

$

500,000

 

March 31, 2006

 

$

500,000

 

April 30, 2006

 

$

750,000

 

May 31, 2006

 

$

750,000

 

June 30, 2006

 

$

750,000

 

July 31, 2006

 

$

1,000,000

 

August 31, 2006

 

$

1,000,000

 

September 30, 2006

 

$

1,200,000

 

October 31, 2006

 

$

1,200,000

 

November 30, 2006

 

$

1,200,000

 

December 31, 2006

 

$

1,200,000

 

Section 7.11                                Discounts, etc. Such Borrower will
not, following and during the continuance of an Event of Default, if requested
by the Lender, grant any discount, credit or allowance to any customer of such
Borrower or accept any return of goods sold, or modify, amend, subordinate,
cancel or terminate the obligation of any account debtor or other obligor of
such Borrower.

48


--------------------------------------------------------------------------------


Section 7.12                                Defined Benefit Pension Plans. Such
Borrower will not adopt, create, assume or become a party to any defined benefit
pension plan, unless disclosed to the Lender pursuant to Section 5.10.

Section 7.13                                Other Defaults. Such Borrower will
not permit any breach, default or event of default to occur under any note, loan
agreement, indenture, lease, mortgage, contract for deed, security agreement or
other contractual obligation binding upon such Borrower if the effect of such
breach, default or event of default is to permit the lender thereof to
accelerate the payment of $100,000 or more; provided, however, that such
Borrower shall not be in breach hereunder so long as such breach, default or
event of default is being contested in good faith by appropriate proceedings,
for which proper reserves have been made, and the Lender has been given written
notice of such content.

Section 7.14                                Place of Business; Name. Such
Borrower will not transfer its chief executive office or principal place of
business, or move, relocate, close or sell any business location. Such Borrower
will not permit any tangible Collateral or any records pertaining to the
Collateral to be located in any state or area in which, in the event of such
location, a financing statement covering such Collateral would be required to
be, but has not in fact been, filed in order to perfect the Security Interest.
Such Borrower will not change its name. Upon written request by any Borrower,
after delivery by such Borrower of (a) financing statements, financing statement
amendments, and other documents requested by the Lender for the purpose of
perfecting or maintaining priority or perfection of the Security Interest and
the other security interests evidenced by the Security Documents, and (b)
searches and other proof requested by the Lender to evidence such priority and
perfection, the Lender shall grant its consent to (x) a relocation of business
locations or Collateral within the United States or (y) a change of any
Borrower’s name.

Section 7.15                                Organizational Documents. Such
Borrower will not become an S Corporation within the meaning of the Internal
Revenue Code of 1986, as amended.

Section 7.16                                Financing Statements. No Borrower
will amend any financing statements showing the Lender as Secured Party or
Assignee, or any other financing statements that are filed in favor of the
Lender, except as permitted by law. Any authorization by the Lender to any
Person to amend any such financing statements shall be in writing.

ARTICLE VIII

Events of Default, Rights and Remedies

Section 8.1                                      Events of Default. “Event of
Default”, wherever used herein, means any one of the following events:

(a)                                  default in the payment of the Obligations
(other than the Obligations specified in Section 8.1(b)) when they become due
and payable;

(b)                                 default in the payment of any fees,
commissions, costs or expenses required to be paid by any Borrower under this
Agreement or any other Loan Document within 5 Business Days of the date they
become due and payable;

49


--------------------------------------------------------------------------------


(c)                                  default in the performance, or breach, of
the covenants contained in Section 6.4(a) or Section 6.6(a) of this Agreement if
such default remains unremedied 15 Business Days after its occurrence; or
default in the performance, or breach, of any other covenant or agreement of any
Borrower contained in this Agreement or any other Loan Document;

(d)                                 Any Borrower or any Guarantor shall be or
become insolvent, or admit in writing its or his inability to pay its or his
debts as they mature, or make an assignment for the benefit of creditors; or any
Borrower or any Guarantor shall apply for or consent to the appointment of any
receiver, trustee, or similar officer for it or him or for all or any
substantial part of its or his property; or such receiver, trustee or similar
officer shall be appointed without the application or consent of such Borrower
or such Guarantor, as the case may be; or any Borrower or any Guarantor shall
institute (by petition, application, answer, consent or otherwise) any
bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
dissolution, liquidation or similar proceeding relating to it or him under the
laws of any jurisdiction; or any such proceeding shall be instituted (by
petition, application or otherwise) against any Borrower or any such Guarantor;
or any judgment, writ, warrant of attachment or execution or similar process
shall be issued or levied against a substantial part of the property of any
Borrower or any Guarantor;

(e)                                  A petition shall be filed by or against any
Borrower or any Guarantor under the United States Bankruptcy Code naming such
Borrower or such Guarantor as debtor;

(f)                                    Any representation or warranty made by
any Borrower in this Agreement, by any Guarantor in any guaranty delivered to
the Lender, or by any Borrower (or any of its officers) or any Guarantor  in any
agreement, certificate, instrument or financial statement or other statement
contemplated by or made or delivered pursuant to or in connection with this
Agreement or any such guaranty shall prove to have been incorrect in any
material respect when deemed to be effective;

(g)                                 The rendering against any Borrower of a
final judgment, decree or order for the payment of money in excess of $100,000
and the continuance of such judgment, decree or order unsatisfied and in effect
for any period of 30 consecutive days without a stay of execution;

(h)                                 A default under any bond, debenture, note or
other evidence of indebtedness of any Borrower owed to any Person other than the
Lender, or under any indenture or other instrument under which any such evidence
of indebtedness has been issued or by which it is governed, or under any lease
of any of the Premises, and the expiration of the applicable period of grace, if
any, specified in such evidence of indebtedness, indenture, other instrument or
lease, if the effect of such default is to permit the lender thereof to
accelerate the payment of  indebtedness $100,000 or more;

(i)                                     Any Reportable Event, which the Lender
determines in good faith might constitute grounds for the termination of any
Plan or for the appointment by the appropriate United States District Court of a
trustee to administer any Plan, shall have

50


--------------------------------------------------------------------------------


occurred and be continuing 30 days after written notice to such effect shall
have been given to such Borrower by the Lender; or a trustee shall have been
appointed by an appropriate United States District Court to administer any Plan;
or the Pension Benefit Guaranty Corporation shall have instituted proceedings to
terminate any Plan or to appoint a trustee to administer any Plan; or any
Borrower shall have filed for a distress termination of any Plan under Title IV
of ERISA; or any Borrower shall have failed to make any quarterly contribution
required with respect to any Plan under Section 412(m) of the Internal Revenue
Code of 1986, as amended, which the Lender determines in good faith may by
itself, or in combination with any such failures that the Lender may determine
are likely to occur in the future, result in the imposition of a lien on such
Borrower’s assets in favor of the Plan;

(j)                                     An event of default shall occur under
any Security Document or under any other security agreement, mortgage, deed of
trust, assignment or other instrument or agreement securing any obligations of
any Borrower hereunder or under any note;

(k)                                  Except as permitted by Section 7.6 of this
Agreement, any Borrower shall liquidate, dissolve, terminate or suspend its
business operations or otherwise fail to operate its business in the ordinary
course, or sell all or substantially all of its assets, without the Lender’s
prior written consent;

(l)                                     Any Borrower shall fail to pay,
withhold, collect or remit any tax or tax deficiency when assessed or due (other
than any tax deficiency which is being contested in good faith and by proper
proceedings and for which it shall have set aside on its books adequate reserves
therefor) or notice of any state or federal tax liens shall be filed or issued
(unless such lien is being contested in good faith and by proper proceedings and
for which it shall have set aside on its books adequate reserves therefor);

(m)                               Default in the payment of any amount owed by
any Borrower to the Lender, other than any indebtedness arising hereunder;

(n)                                 Any Guarantor shall repudiate, purport to
revoke or fail to perform any such Guarantor’s obligations under such
Guarantor’s guaranty in favor of the Lender, or any Guarantor shall cease to
exist;

(o)                                 Any event or circumstance with respect to
any Borrower shall occur such that the Lender shall believe in good faith that
the prospect of payment of all or any part of the Obligations or the performance
by any Borrower under the Loan Documents is impaired or any material adverse
change in the business or financial condition of any Borrower shall occur; or

(p)                                 Any Borrower shall take or participate in
any action which would be prohibited under the provisions of any Subordination
Agreement or make any payment on Subordinated Indebtedness (as defined in any
Subordination Agreement) that any Person was not entitled to receive under the
provisions of such Subordination Agreement.

Section 8.2                                      Rights and Remedies. During any
Default Period, the Lender may exercise any or all of the following rights and
remedies:

51


--------------------------------------------------------------------------------


(a)                                  the Lender may, by notice to the Borrowers,
declare the Commitment to be terminated, whereupon the same shall forthwith
terminate;

(b)                                 the Lender may, by notice to the Borrowers,
declare the Obligations to be forthwith due and payable, whereupon all
Obligations shall become and be forthwith due and payable, without presentment,
notice of dishonor, protest or further notice of any kind, all of which each
Borrower hereby expressly waives;

(c)                                  the Lender may refuse to fund any requested
Advance made by any Borrower;

(d)                                 the Lender may, without notice to any
Borrower and without further action, apply any and all money owing by the Lender
to any Borrower to the payment of the Obligations;

(e)                                  the Lender may exercise and enforce any and
all rights and remedies available upon default to a secured party under the UCC,
including, without limitation, the right to take possession of Collateral, or
any evidence thereof, proceeding without judicial process or by judicial process
(without a prior hearing or notice thereof, which each Borrower hereby expressly
waives) and the right to sell, lease or otherwise dispose of any or all of the
Collateral, and, in connection therewith, each Borrower will on demand assemble
the Collateral and make it available to the Lender at a place to be designated
by the Lender which is reasonably convenient to both parties;

(f)                                    the Lender may exercise and enforce its
rights and remedies under the Loan Documents; and

(g)                                 the Lender may exercise any other rights and
remedies available to it by law or agreement.

Notwithstanding the foregoing, upon the occurrence of an Event of Default
described in subsections (d) or (e) of Section 8.1, the Obligations shall be
immediately due and payable automatically without presentment, demand, protest
or notice of any kind.

Section 8.3                                      Certain Notices.  If notice to
any Borrower of any intended disposition of Collateral or any other intended
action is required by law in a particular instance, such notice shall be deemed
commercially reasonable if given (in the manner specified in Section 9.5) at
least ten calendar days before the date of intended disposition or other action.

ARTICLE IX

Miscellaneous

Section 9.1                                      Restatement of Former Credit
Agreement. This Agreement is executed for the purpose of amending and restating
the Former Credit Agreement.

Section 9.2                                      Release. Each Borrower hereby
absolutely and unconditionally releases and forever discharges the Lender, the
Participants and any and all parent corporations,

52


--------------------------------------------------------------------------------


subsidiary corporations, affiliated corporations, insurers, indemnitors,
successors and assigns thereof, together with all of the present and former
directors, officers, agents and employees of any of the foregoing, from any and
all claims, demands or causes of action of any kind, nature or description
relating to the transactions contemplated by this Agreement, whether arising in
law or equity or upon contract or tort or under any state or federal law or
otherwise, which such Borrower has had or has made claim to have against any
such person for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the date of this
Agreement, whether such claims, demands and causes of action are matured or
unmatured or known or unknown.  For greater certainty, nothing herein shall
constitute a release by any Borrower of any Person for any such claim, demand or
cause of action arising after the date of this Agreement.

Section 9.3                                      No Waiver; Cumulative Remedies.
No failure or delay by the Lender in exercising any right, power or remedy under
the Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
under the Loan Documents. The remedies provided in the Loan Documents are
cumulative and not exclusive of any remedies provided by law.

Section 9.4                                      Amendments, Etc. No amendment,
modification, termination or waiver of any provision of any Loan Document or
consent to any departure by any Borrower therefrom or any release of a Security
Interest shall be effective unless the same shall be in writing and signed by
the Lender, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No notice to or
demand on any Borrower in any case shall entitle such Borrower to any other or
further notice or demand in similar or other circumstances.

Section 9.5                                      Addresses for Notices, Etc.
Except as otherwise expressly provided herein, all notices, requests, demands
and other communications provided for under the Loan Documents shall be in
writing and shall be (a) personally delivered, (b) sent by first class United
States mail, (c) sent by overnight courier of national reputation, or
(d) transmitted by telecopy, in each case addressed or telecopied to the party
to whom notice is being given at its address or telecopier number as set forth
below:

If to the Borrowers:

Heska Corporation

3760 Rocky Mountain Avenue

Loveland, Colorado 80538

Telecopier:  970-619-6003

Attention:  Chief Financial Officer

53


--------------------------------------------------------------------------------


Diamond Animal Health, Inc.

c/o Heska Corporation

3760 Rocky Mountain Avenue

Loveland, Colorado 80538

Telecopier:  970-619-6003

Attention:  Chief Financial Officer

If to the Lender:

Wells Fargo Bank, National Association

MAC C7300-210

1740 Broadway

Denver, Colorado 80274

Telecopier:  303-863-4904

Attention:  Tim Ulrich

or, as to each party, at such other address or telecopier number as may
hereafter be designated by such party in a written notice to the other party
complying as to delivery with the terms of this Section. All such notices,
requests, demands and other communications shall be deemed to have been given on
(a) the date received if personally delivered, (b) when deposited in the mail if
delivered by mail, (c) the date sent if sent by overnight courier, or (d) the
date of transmission if delivered by telecopy, except that notices or requests
to the Lender pursuant to any of the provisions of Article II shall not be
effective until received by the Lender.

Section 9.6                                      Further Documents. Each
Borrower will from time to time execute and deliver or endorse any and all
instruments, documents, conveyances, assignments, security agreements, financing
statements and other agreements and writings that the Lender may reasonably
request in order to secure, protect, perfect or enforce the Security Interest or
the Lender’s rights under the Loan Documents (but any failure to request or
assure that any Borrower executes, delivers or endorses any such item shall not
affect or impair the validity, sufficiency or enforceability of the Loan
Documents and the Security Interest, regardless of whether any such item was or
was not executed, delivered or endorsed in a similar context or on a prior
occasion). All requests under Section 9-210 of the UCC (i) shall be made in a
writing signed by a person authorized under Section 2.2, (ii) shall be
personally delivered, sent by registered or certified mail, return receipt
requested, or by overnight courier of national reputation (iii) shall be deemed
to be sent when received by the Lender and (iv) shall otherwise comply with the
requirements of Section 9-210. The Borrowers request that the Lender respond to
all such requests which on their face appear to come from an authorized
individual and releases the Lender from any liability for so responding. The
Borrowers shall pay Lender the maximum amount allowed by law for responding to
such requests.

Section 9.7                                      Collateral. This Agreement does
not contemplate a sale of accounts, contract rights or chattel paper, and, as
provided by law, each Borrower is entitled to any surplus and shall remain
liable for any deficiency. The Lender’s duty of care with respect to Collateral
in its possession (as imposed by law) shall be deemed fulfilled if it exercises
reasonable care in physically keeping such Collateral, or in the case of
Collateral in the custody or possession of a bailee or other third person,
exercises reasonable care in the selection of the bailee or other third

54


--------------------------------------------------------------------------------


person, and the Lender need not otherwise preserve, protect, insure or care for
any Collateral. The Lender shall not be obligated to preserve any rights any
Borrower may have against prior parties, to realize on the Collateral at all or
in any particular manner or order or to apply any cash proceeds of the
Collateral in any particular order of application.

Section 9.8                                      Costs and Expenses. Each
Borrower, jointly and severally, agrees to pay on demand all costs and expenses,
including (without limitation) reasonable attorneys’ fees, incurred by the
Lender in connection with the Obligations, this Agreement, the Loan Documents,
and any other document or agreement related hereto or thereto, and the
transactions contemplated hereby, including without limitation all such costs,
expenses and fees incurred in connection with the negotiation, preparation,
execution, amendment, administration, performance, collection and enforcement of
the Obligations and all such documents and agreements and the creation,
perfection, protection, satisfaction, foreclosure or enforcement of the Security
Interest.

Section 9.9                                      Indemnity. In addition to the
payment of expenses pursuant to Section 9.8, each Borrower, jointly and
severally, agrees to indemnify, defend and hold harmless the Lender, and any of
its participants, parent corporations, subsidiary corporations, affiliated
corporations, successor corporations, and all present and future officers,
directors, employees, attorneys and agents of the foregoing (the “Indemnitees”)
from and against any of the following (collectively, “Indemnified Liabilities”):

(i)                                     any and all transfer taxes, documentary
taxes, assessments or charges made by any governmental authority by reason of
the execution and delivery of the Loan Documents or the making of the Advances;

(ii)                                  any claims, loss or damage to which any
Indemnitee may be subjected if any representation or warranty contained in
Section 5.12 proves to be incorrect in any respect or as a result of any
violation of the covenant contained in Section 6.4(b); and

(iii)                               any and all other liabilities, losses,
damages, penalties, judgments, suits, claims, costs and expenses of any kind or
nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel) in connection with the foregoing and any other
investigative, administrative or judicial proceedings, whether or not such
Indemnitee shall be designated a party thereto, which may be imposed on,
incurred by or asserted against any such Indemnitee, in any manner related to or
arising out of or in connection with the making of the Advances and the Loan
Documents or the use or intended use of the proceeds of the Advances;

provided that no Borrower shall have any such obligation for any Indemnified
Liabilities arising from any act or omission by an Indemnitee which constitutes
gross negligence or willful misconduct.  If any investigative, judicial or
administrative proceeding arising from any of the foregoing is brought against
any Indemnitee, upon such Indemnitee’s request, each Borrower, or counsel
designated by any such Borrower and satisfactory to the Indemnitee, will resist
and defend such action, suit or proceeding to the extent and in the manner
directed by the

55


--------------------------------------------------------------------------------


Indemnitee, at such Borrower’s sole costs and expense. Each Indemnitee will use
its best efforts to cooperate in the defense of any such action, suit or
proceeding. If the foregoing undertaking to indemnify, defend and hold harmless
may be held to be unenforceable because it violates any law or public policy,
each Borrower shall nevertheless make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law. Each Borrower’s obligation under this Section 9.9 shall
survive the termination of this Agreement and the discharge of such Borrower’s
other obligations hereunder.

Section 9.10                                Participants. The Lender and its
participants, if any, are not partners or joint venturers, and the Lender shall
not have any liability or responsibility for any obligation, act or omission of
any of its participants. All rights and powers specifically conferred upon the
Lender may be transferred or delegated to any of the Lender’s participants,
successors or assigns.

Section 9.11                                Execution in Counterparts. This
Agreement and other Loan Documents may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
one and the same instrument.

Section 9.12                                Binding Effect; Assignment; Complete
Agreement; Exchanging Information. The Loan Documents shall be binding upon and
inure to the benefit of the Borrowers and the Lender and their respective
successors and assigns, except that no Borrower shall have the right to assign
its rights thereunder or any interest therein without the Lender’s prior written
consent. This Agreement, together with the Loan Documents, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and supersedes all prior agreements, written or oral, on the subject matter
hereof.  Without limiting the Lender’s right to share information regarding any
Borrower and its Affiliates with the Lender’s participants (except that the
Lender shall not share any information with a participant that is a competitor,
or an affiliate of a competitor, of any such Borrower, in the area of
researching, developing and manufacturing animal health products), accountants,
lawyers and other advisors, the Lender, WFC Holdings Corporation, and all direct
and indirect subsidiaries of WFC Holdings Corporation, may exchange any and all
information they may have in their possession regarding any Borrower and its
Affiliates, and each Borrower waives any right of confidentiality it may have
with respect to such exchange of such information. To the extent permitted by
law, each Borrower waives and will not assert against any assignee any claims,
defenses or set-offs which such Borrower could assert against the Lender.

Section 9.13                                Severability of Provisions. Any
provision of this Agreement which is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof.

Section 9.14                                Headings. Article and Section
headings in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

Section 9.15                                Governing Law; Jurisdiction, Venue;
Waiver of Jury Trial. The Loan Documents shall be governed by and construed in
accordance with the substantive laws (other than conflict laws) of the State of
Colorado. The parties hereto hereby (i) consent to the personal

56


--------------------------------------------------------------------------------


jurisdiction of the state and federal courts located in the State of Colorado in
connection with any controversy related to this Agreement; (ii) waive any
argument that venue in any such forum is not convenient, (iii) agree that any
litigation initiated by the Lender or any Borrower in connection with this
Agreement or the other Loan Documents shall be venued in either the District
Court for the City and County of Denver, Colorado, or the United States District
Court, District of Colorado; and (iv) agree that a final judgment in any such
suit, action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
ON OR PERTAINING TO THIS AGREEMENT.

Section 9.16                                Retention of Borrowers’ Records. The
Lender shall have no obligation to maintain any electronic records or any
documents, schedules, invoices, agings, or other papers delivered to the Lender
by the Borrowers or in connection with the Loan Documents for more than four
months after receipt by the Lender.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

HESKA CORPORATION

 

 

 

 

 

 

By

 

 

 

 

 

Tim Ulrich, Vice President

 

By

 

 

 

 

 

Jason Napolitano, Chief Financial Officer

 

 

 

 

 

 

 

 

DIAMOND ANIMAL HEALTH, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Jason Napolitano, Chief Financial Officer

 

57


--------------------------------------------------------------------------------


Table of Exhibits and Schedules

Exhibit A

 

Premises

 

 

 

Exhibit B

 

Compliance Certificate

 

 

 

Exhibit C

 

Consolidating Balance Sheets

 

 

 

 

 

___________________

 

 

 

Schedule 5.1

 

Trade Names, Chief Executive Office, Principal Place of Business, and Locations
of Collateral

 

 

 

Schedule 5.4

 

List of Subsidiaries

 

 

 

Schedule 5.6

 

Litigation

 

 

 

Schedule 5.10

 

Plans

 

 

 

Schedule 5.12

 

Environmental Matters

 

 

 

Schedule 7.1

 

Permitted Liens

 

 

 

Schedule 7.2

 

Permitted Indebtedness and Guaranties

 

 

 

Schedule 7.4

 

Investments

 


--------------------------------------------------------------------------------


Exhibit A to Third Amended and Restated

Credit and Security Agreement

Premises

The Premises referred to in the Amended and Restated Credit and Security
Agreement are described as follows:

Heska Corporation

3760 Rocky Mountain Avenue

Loveland, Colorado 80538

Diamond Animal Health, Inc.

2538 43rd Street SE

Des Moines, Iowa 50317

440 170th Avenue

Carlisle, Iowa


--------------------------------------------------------------------------------


[***] — Certain information in this exhibit have been omitted and filed
separately with the Securities and Exchange Commission.  Confidential treatment
has been requested with respect to the omitted portions.

Exhibit B to Third Amended and Restated

Credit and Security Agreement

Compliance Certificate

To:

 

 

 

 

 

 

 

Wells Fargo Business Credit

 

 

 

 

 

 

 

Date:

 

                         , 200      

 

 

 

 

 

 

 

Subject:

 

Heska Corporation

 

 

 

 

Financial Statements

 

 

 

In accordance with our Third Amended and Restated Credit and Security Agreement
dated as of December 30, 2005 (the “Credit Agreement”), attached are the
financial statements of Heska Corporation (“Heska”) as of and for
                        , 20      (the “Reporting Date”) and the year-to-date
period then ended (the “Current Financials”). All terms used in this certificate
have the meanings given in the Credit Agreement.

I certify that, to the best of my knowledge, the Current Financials have been
prepared in accordance with GAAP, subject to year-end audit adjustments, and
fairly present the Borrowers’ financial condition and the results of its
operations as of the date thereof.

Events of Default. (Check one):

o                                    The undersigned does not have knowledge of
the occurrence of a Default or Event of Default under the Credit Agreement.

o                                    The undersigned has knowledge of the
occurrence of a Default or Event of Default under the Credit Agreement and
attached hereto is a statement of the facts with respect to thereto.

I hereby certify to the Lender as follows:

o                                    The Reporting Date does not mark the end of
one of the Borrowers’ fiscal quarters, hence I am completing all paragraphs
below except paragraph 4.

o                                    The Reporting Date marks the end of one of
the Borrowers’ fiscal quarters, hence I am completing all paragraphs below .

Financial Covenants. I further hereby certify as follows:


--------------------------------------------------------------------------------


 

1.             ACCOUNTS PAYABLE.  PURSUANT TO SECTION 6.5 OF THE CREDIT
AGREEMENT, AS OF THE REPORTING DATE, PAST DUE PAYABLES ON A CONSOLIDATED BASIS
WAS $                        , WHICH O SATISFIES O DOES NOT SATISFY THE
REQUIREMENT THAT THE BORROWERS HAVE NO PAST DUE PAYABLES.

2.             SPREAD. PURSUANT TO SECTION 2.7 OF THE CREDIT AGREEMENT, AS OF
THE REPORTING DATE, HESKA’S PRIOR-FISCAL-YEAR NET INCOME WAS, ON A CONSOLIDATED
BASIS, $                              , WHICH DETERMINES A BASE SPREAD OF
          % PURSUANT TO THE TABLE BELOW.  HESKA O HAS O HAS NOT RAISED AT LEAST
$1,500,000 IN ADDITIONAL CAPITAL AS OF THE REPORTING DATE, LEADING TO AN O
INCREASE O DECREASE FROM THE BASE SPREAD OF            %, SO THAT THE APPLICABLE
SPREAD IS EQUAL TO           %.

Prior Fiscal Year Net Income

 

Spread

 

 

 

 

 

Less than $0

 

2.75

%

 

 

 

 

Greater than or equal to $0
but less than $2,500,000

 

1.75

%

 

 

 

 

Greater than or equal to $2,500,000

 

0.75

%

 

3.             MINIMUM CAPITAL. PURSUANT TO SECTION 6.12 OF THE CREDIT
AGREEMENT, AS OF THE REPORTING DATE, HESKA’S CAPITAL WAS, ON A CONSOLIDATED
BASIS, $                           , WHICH O SATISFIES O DOES NOT SATISFY THE
REQUIREMENT THAT SUCH AMOUNT BE NOT LESS THAN $                  ON THE
REPORTING DATE, AS SET FORTH IN THE TABLE BELOW AND ADJUSTED, IF APPLICABLE, IN
ACCORDANCE WITH SECTION 6.12:


--------------------------------------------------------------------------------


 

Date

 

Minimum Capital

 

November 30, 2005

 

$

(150,000

)

December 31, 2005

 

$

800,000

 

January 1, 2006

 

$

1,835,000

 

February 28, 2006

 

$

1,275,000

 

March 31, 2006

 

$

1,385,000

 

April 30, 2006

 

$

1,010,000

 

May 31, 2006

 

$

350,000

 

June 30, 2006

 

$

725,000

 

July 31, 2006

 

$

475,000

 

August 31, 2006

 

$

50,000

 

September 30, 2006

 

$

1,200,000

 

October 31, 2006

 

$

1,300,000

 

November 30, 2006

 

$

1,150,000

 

December 31, 2006

 

$

1,950,000

 

January 31, 2007 and the last day of each month thereafter

 

$

1,350,000

 

 

4.             MINIMUM NET INCOME.  PURSUANT TO SECTION 6.13 OF THE CREDIT
AGREEMENT, AS OF THE REPORTING DATE, HESKA’S NET INCOME WAS, ON A CONSOLIDATED
BASIS, $                           , WHICH O SATISFIES O DOES NOT SATISFY THE
REQUIREMENT THAT SUCH AMOUNT BE NO LESS THAN $                     ON THE
REPORTING DATE, AS SET FORTH IN THE TABLE BELOW AND ADJUSTED, IF APPLICABLE, IN
ACCORDANCE WITH SECTION 6.13:

Period

 

Minimum Net Income

 

Twelve months ending December 31, 2005

 

$

(2,600,000)

 

Three months ending March 31, 2006

 

$

(1,850,000)

 

Six months ending June 30, 2006

 

$

(2,000,000)

 

Nine months ending September 30, 2006

 

$

(1,500,000)

 

Twelve months ending December 31, 2006

 

$

(750,000)

 

 

5.             MINIMUM LIQUIDITY.  PURSUANT TO SECTION 6.14 OF THE CREDIT
AGREEMENT, AS OF THE REPORTING DATE, HESKA’S LIQUIDITY WAS, ON A CONSOLIDATED
BASIS,


--------------------------------------------------------------------------------


$                             , WHICH O SATISFIES O DOES NOT SATISFY THE
REQUIREMENT THAT SUCH AMOUNT BE NO LESS THAN $1,500,000 ON THE REPORTING DATE.

6.             MINIMUM INDIVIDUAL BOOK NET WORTH.  PURSUANT TO SECTION 6.15 OF
THE CREDIT AGREEMENT, AS OF THE REPORTING DATE, HESKA’S BOOK NET WORTH WAS
$                              AND DIAMOND’S BOOK NET WORTH WAS
$                             , WHICH O SATISFIES O DOES NOT SATISFY THE
REQUIREMENT THAT SUCH AMOUNTS BE NO LESS THAN ZERO ON THE REPORTING DATE.

7.             MAXIMUM CONTRIBUTIONS.  PURSUANT TO SECTION 7.4(A)(V) OF THE
CREDIT AGREEMENT, AS OF THE REPORTING DATE, HESKA’S FISCAL YEAR-TO-DATE
AGGREGATE CONTRIBUTIONS TO NON-BORROWER SUBSIDIARIES WAS
$                             , WHICH O SATISFIES O DOES NOT SATISFY THE
REQUIREMENT THAT SUCH AMOUNTS BE NO MORE THAN $700,000 DURING ANY FISCAL YEAR.

8.             CAPITAL EXPENDITURES.  PURSUANT TO SECTION 7.10 OF THE CREDIT
AGREEMENT, FOR THE FISCAL YEAR-TO-DATE PERIOD ENDING ON THE REPORTING DATE,
HESKA’S CAPITAL EXPENDITURES WERE, IN THE AGGREGATE AND ON A CONSOLIDATED BASIS,
$                              WHICH O SATISFIES O DOES NOT SATISFY THE
REQUIREMENT THAT SUCH AMOUNT BE NOT MORE THAN $                             
DURING THE PERIOD ENDING ON THE REPORTING DATE, AS SET FORTH IN THE TABLE BELOW:

 


--------------------------------------------------------------------------------


 

Date

 

Maximum Capital
Expenditures

 

November 30, 2005

 

$

1,250,000

 

December 31, 2005

 

$

1,250,000

 

January 1, 2006

 

$

500,000

 

February 28, 2006

 

$

500,000

 

March 31, 2006

 

$

500,000

 

April 30, 2006

 

$

750,000

 

May 31, 2006

 

$

750,000

 

June 30, 2006

 

$

750,000

 

July 31, 2006

 

$

1,000,000

 

August 31, 2006

 

$

1,000,000

 

September 30, 2006

 

$

1,200,000

 

October 31, 2006

 

$

1,200,000

 

November 30, 2006

 

$

1,200,000

 

December 31, 2006

 

$

1,200,000

 

Attached hereto are all relevant facts in reasonable detail to evidence, and the
computations of the financial covenants referred to above. These computations
were made in accordance with GAAP.

 

 

HESKA CORPORATION

 

 

 

 

 

 

 

 

By

 

 

Its

 

 


--------------------------------------------------------------------------------


Exhibit C to Third Amended and Restated
Credit and Security Agreement

Consolidating Balance Sheets


--------------------------------------------------------------------------------


Schedule 5.1 to Third Amended and
Restated Credit and Security Agreement

Trade Names, Chief Executive Office, Principal Place of Business,
and Locations of Collateral

Trade Names

Diamond Animal Health, Inc.

Diamond

Diamond Animal Health

Diamond Scientific, Inc.

Heska

Heska Corp.

Heska Des Moines

Chief Executive Office/Principal Place of Business

Heska Corporation

3760 Rocky Mountain Avenue

Loveland, Colorado 80538

Diamond Animal Health, Inc.

2538 43rd Street SE

Des Moines, Iowa 50317

Other Inventory and Equipment Locations

440 170th Avenue

Carlisle, Iowa


--------------------------------------------------------------------------------


Schedule 5.4 to Third Amended and
Restated Credit and Security Agreement

Subsidiaries

Heska Corporation Subsidiaries:

Diamond Animal Health, Inc. (Iowa)

Heska Holding AG (Switzerland)

Sensor Devices, Inc. (Wisconsin—inactive)

Diamond Animal Health, Inc. Subsidiaries:

None

Heska Holding AG Subsidiaries:

Heska AG (Switzerland)


--------------------------------------------------------------------------------


Schedule 5.6 to Third Amended and
Restated Credit and Security Agreement

Litigation Matters

On September 9, 2005, United Vaccines, Inc. (“United”), a customer of Diamond,
filed a lawsuit in Wisconsin against Diamond and Heska alleging various claims,
including breach of contract and breach of warranty, and demanding compensatory
and punitive damages.  On October 20, 2005, Diamond and Heska filed a motion to
dismiss certain claims against Diamond and all claims against Heska, as well as
an answer to United’s claims, affirmative defenses and counterclaims on behalf
of Diamond.  While Diamond and Heska intend to pursue the matter vigorously and
believe they are entitled to damages from United and that United is not entitled
to damages from Heska or Diamond, there can be no assurance the ultimate
resolution of this case will reflect Heska’s and Diamond’s current beliefs.


--------------------------------------------------------------------------------


Schedule 5.10 to Third Amended and
Restated Credit and Security Agreement


PLANS

Borrower now maintains or has maintained the following employee pension benefit
plans as defined in ERISA, 3(2), 29 U.S.C. 1002(2):

1.                                       The Diamond Animal Health, Inc. Pension
Plan for Collective Bargaining Unit Employees.

This Defined Benefit Pension Plan is currently frozen.  No new participants may
enter the plan nor are any contribution liabilities accruing.  The plan has a
funding liability of $235,974 for Termination purposes, calculated as of May 1,
1998; this liability is a result of the difference between the GATT rates used
to calculate contributions and the PBGC rates required to be used by a
terminating plan.  Upon termination, participants must receive the larger of the
accrued benefit calculated using GATT rates and using PBGC rates.  Since the
PBGC rates have been consistently lower than the GATT rates, the Pension Plan
has a funding liability on termination.  The Plan can remain frozen until such
time as the PBGC rates match the GATT rates or Diamond chooses to contribute
funds to make up the termination funding liability.  The termination funding
liability varies from year to year based upon fluctuations in interest  and
mortality rates.

The Plan does not have a funding liability under the provisions of Internal
Revenue Code 412, and there are no reportable events.

2.             The Diamond Animal Health, Inc. Saving Plan (the “Savings Plan”).

The Savings Plan is a profit sharing/401(k) plan.  It was merged into the Heska
Corporation 401(k) Plan (the “Heska Plan”) effective January 1, 1998.  Diamond
Animal Health, Inc. is the wholly owned subsidiary of its parent, Heska
Corporation.  Diamond Animal Health, Inc. was acquired by Heska Corporation in
April, 1996.  At the time of the acquisition, both Heska and Diamond sponsored
401(k) plans.  In accordance with the provisions of Treas. Reg.
1.401(k)-1(d)(3), Heska Corporation determined that it would be in the best
interests of both Heska and Diamond to merge the Savings Plan into the Heska
Plan.  Both plans have been submitted to the Internal Revenue Service for a
Determination that:

(1)  the Savings Plan was a tax-qualified plan as of the effective date of the
merger; and

(2)  the Heska Plan remains a tax-qualified plan on and after the merger date.

3.             The Heska Corporation 401(k) Plan (the “Heska Plan”)

The Heska Plan is a defined contribution plan that was established under the
provisions of Section 401(a) of the Internal Revenue Code (“IRC”), which
includes a qualified deferred arrangement as defined in Section 401(k) of the
IRC, for the benefit of eligible employees of


--------------------------------------------------------------------------------


Heska Corporation.  The Heska Plan is subject to the provisions of ERISA. 
Benefits under the plan are not guaranteed by the Pension Benefit Guaranty
Corporation.  On July 1, 2003, the Heska Plan changed custodians and record
keepers from Principal Life Insurance Company to Putnam Fiduciary Trust Company.


--------------------------------------------------------------------------------


Schedule 5.12 to Third Amended and
Restated Credit and Security Agreement


ENVIRONMENTAL MATTERS

Settlement Agreement between Williams Pipe Line Company and Bayer Corporation


--------------------------------------------------------------------------------


Schedule 7.1 to Third Amended and
Restated Credit and Security Agreement

Permitted Liens

 

Creditor

 

Collateral

 

Jurisdiction

 

Filing Date

 

Filing No.

 

None


--------------------------------------------------------------------------------


[***] — Certain information in this exhibit have been omitted and filed
separately with the Securities and Exchange Commission.  Confidential treatment
has been requested with respect to the omitted portions.

Schedule 7.2 to Third Amended and
Restated Credit and Security Agreement

Permitted Indebtedness and Guaranties

Indebtedness

Diamond Animal Health, Inc.

Lender

 

Final Pmt Due

 

Type

 

Amt Due

 

Assets Secured

 

 

 

 

 

 

 

 

 

 

 

Bankers Leasing

 

11/2008

 

Cap Lease

 

$

9,615

 

Copier

 

Bankers Leasing

 

4/2009

 

Cap Lease

 

$

17,914

 

Copier

 

City of Des Moines

 

6/2006

 

LTD

 

$

40,310

 

Subordinated

 

[***]

 

5/2006

 

LTD

 

$

500,000

 

Subordinated

 

 

Guaranties

 

Amount and Description of

 

 

Primary Obligor

 

Obligation Guaranteed

 

Beneficiary of Guaranty

 

NONE.


--------------------------------------------------------------------------------


Schedule 7.4 to Third Amended and
Restated Credit and Security Agreement

Investments

Diamond Animal Health, Inc.

Stancorp Financial Group Inc. (shares received in demutualization)(SFG)

 

1,008 shares

Investments in Subsidiaries

As of November 30, 2005 Heska Corporation had the following investments in
subsidiaries:

Diamond Animal Health, Inc.

 

$

297,350

 

 

 

 

 

European Subsidiaries

 

$

6,805,913

 

 


--------------------------------------------------------------------------------